Exhibit A
                                                 Page 1
                                                      1                                                     Page 3
·1·
 1    ·UNITED
       UNITED STATES DISTRICT COURT                       ·1·
                                                           1    · · · · · ·221.
                                                                           221. UNIFORM RULES FOR THE
                                                          · ·   · · · · · · ·CONDUCT
                                                                             CONDUCT OF DEPOSITIONS
· ·   ·SOUTHERN
       SOUTHERN DISTRICT OF NEW YORK
                                                          ·2·
                                                           2    ·221.1
                                                                 221.1 Objections at Depositions
·2·
 2    ·------------------------------------------X
                                                 X        · ·   ·(a)
                                                                 (a) Objections in general.No objections shall
                                                          ·3·
                                                           3    ·be
                                                                 be made at a deposition except those which,
· ·   ·SAGI
       SAGI GENGER,
                                                          · ·   ·pursuant
                                                                 pursuant to subdivision (b), (c) or (d) of Rule
·3
 3                                                        ·4·
                                                           4    ·3115
                                                                 3115 of the Civil Practice Law and Rules, would
· ·   · · · · · · Plaintiff,                              · ·   ·be
                                                                 be waived if not interposed, and except in
                                                          ·5·
                                                           5    ·compliance
                                                                 compliance with subdivision (e) of such rule.
·4
 4                                                        · ·   ·All
                                                                 All objections made at a deposition shall be
· ·   · · · · · · · · · · · · · · Civil Action No.:       ·6·
                                                           6    ·noted
                                                                 noted by the officer before whom the deposition
                                                          · ·   ·is
                                                                 is taken, and the answer shall be given and the
·5·
 5    · · · · · · · · · · · · · · 1:17cv8181              ·7·
                                                           7    ·deposition
                                                                 deposition shall proceed subject to the
· ·   · · · · · · -against-                               · ·   ·objections
                                                                 objections and to the right of a person to
                                                          ·8·
                                                           8    ·apply
                                                                 apply for appropriate relief pursuant to
·6
 6                                                        · ·   ·Article
                                                                 Article 31 of the CPLR.
· ·   ·ORLY
       ORLY GENGER,                                       ·9·
                                                           9    ·(b)
                                                                 (b) Speaking objections restricted.Every
                                                          · ·   ·objection
                                                                 objection raised during a deposition shall be
·7
 7                                                        10·
                                                          10    ·stated
                                                                 stated succinctly and framed so as not to
· ·   · · · · · · Defendant.                              · ·   ·suggest
                                                                 suggest an answer to the deponent and, at the
                                                          11·
                                                          11    ·request
                                                                 request of the questioning attorney, shall
·8·
 8    ·------------------------------------------X
                                                 X        · ·   ·include
                                                                 include a clear statement as to any defect in
·9
 9                                                        12·
                                                          12    ·form
                                                                 form or other basis of error or irregularity.
                                                          · ·   ·Except
                                                                 Except to the extent permitted by CPLR Rule
10·
10    · · · · · · · · · · · ·May
                             May 14, 2019
                                                          13·
                                                          13    ·3115
                                                                 3115 or by this rule, during the course of the
11·
11    · · · · · · · · · · · ·10:00
                             10:00 A.M.                   · ·   ·examination
                                                                 examination persons in attendance shall not
12
                                                          14·
                                                          14    ·make
                                                                 make statements or comments that interfere with
                                                          · ·   ·the
                                                                 the questioning.
13
13                                                        15·
                                                          15    ·221.2
                                                                 221.2 Refusal to answer when objection is made.
14·
14    ·DEPOSITION
       DEPOSITION of the Non-Party Witness, LANCE
                                             LANCE G.
                                                   G.     · ·   ·A
                                                                 A deponent shall answer all questions at a
                                                          16·
                                                          16    ·deposition,
                                                                 deposition, except (I) to preserve a privilege
15·
15    ·HARRIS,
       HARRIS, taken by the Plaintiff, pursuant to a      · ·   ·or
                                                                 or right of confidentiality, (ii) to enforce a
16·
16    ·Subpoena,
       Subpoena, held at the offices of Kelley, Drye &    17·
                                                          17    ·limitation
                                                                 limitation set forth in an order of the court,
                                                          · ·   ·or
                                                                 or (iii) when the question is plainly improper
17·
17    ·Warren
       Warren LLP, 101 Park Avenue, 27th Floor, New       18·
                                                          18    ·and
                                                                 and would, if answered, cause significant
18·
18    ·York,
       York, New York 10178, before Yuliya Yemtsova, a    · ·   ·prejudice
                                                                 prejudice to any person.
                                                                                  person.· ·An
                                                                                            An attorney shall
                                                          19·
                                                          19    ·not
                                                                 not direct a deponent not to answer except as
19·
19    ·Professional  Court Reporter
       Professional Court  Reporter and a Notary Public
                                                 Public   · ·   ·provided
                                                                 provided in CPLR Rule 3115 or this subdivision.
20·
20    ·of the State
       of the  State of New York.                         20·
                                                          20    ·Any
                                                                 Any refusal to answer or direction not to
                                                          · ·   ·answer
                                                                 answer shall be accompanied by a succinct and
21                                                        21·   ·clear
                                                          21     clear statement of the basis therefor.
                                                                                               therefor.· ·If
                                                                                                           If the
22                                                        · ·   ·deponent
                                                                 deponent does not answer a question, the
                                                          22·
                                                          22    ·examining
                                                                 examining party shall have the right to
23
23                                                        · ·   ·complete
                                                                 complete the remainder of the deposition.
24                                                        23
                                                          24
25
25
                                                          25

                                                 Page 2                                                     Page 4
·1·
 1    · · · ·A P P E A R A N C E S
             APPEARANCES                                  ·1·
                                                           1    · · · · · ·221.
                                                                           221. UNIFORM RULES FOR THE
·2
 2                                                        · ·   · · · · · · ·CONDUCT
                                                                             CONDUCT OF DEPOSITIONS
                                                          ·2
                                                           2
· ·   ·KELLEY
       KELLEY DRYE & WARREN LLP                           · ·   ·221.3
                                                                 221.3 Communication with the deponent
·3·
 3    ·Attorneys
       Attorneys for the Plaintiff                        ·3·
                                                           3    · · · · · · · An attorney shall
                                                                                           shall not interrupt
                                                                                                     interrupt the
· ·   ·SAGI                                               · ·   ·deposition  for the purpose
                                                                 deposition for      purpose of communicating
       SAGI GENGER
                                                          ·4·
                                                           4    ·with
                                                                 with the deponent
                                                                           deponent unless all parties
                                                                                               parties consent
                                                                                                       consent or
·4·
 4    · · · · · · ·101
                   101 Park Avenue, 27th Floor            · ·   ·the  communication is
                                                                 the communication  is made for
                                                                                            for the purpose
                                                                                                    purpose of
· ·   · · · · · · ·New
                   New York, New York 10178               ·5·
                                                           5    ·determining
                                                                 determining whether the question should not be
                                                          · ·   ·answered
                                                                 answered on the grounds set forth in section
·5
 5
                                                          ·6·
                                                           6    ·221.2
                                                                 221.2 of these rules and, in
                                                                                            in such
                                                                                               such event,
                                                                                                    event, the
                                                                                                            the
· ·   ·BY:
       BY: JOHN DELLAPORTAS, ESQ.                         · ·   ·reason  for the
                                                                 reason for  the communication shall
                                                                                               shall be
                                                                                                     be stated
                                                                                                         stated
·6·
 6    · · ·P:       808-5000
           P: (212) 808-5000                              ·7·
                                                           7    ·for  the record succinctly
                                                                 for the         succinctly and
                                                                                            and clearly.
                                                          ·8
                                                           8
·7
 7
                                                          · ·   · · · · · · · IT IS FURTHER STIPULATED AND AGREED
·8
 8                                                        ·9·
                                                           9    ·that
                                                                 that the transcript may be signed before any
·9
 9
                                                          · ·   ·Notary
                                                                 Notary Public with the same force and effect as
                                                          10·
                                                          10    ·if
                                                                 if signed before a clerk or a Judge of the
10                                                        · ·   ·court.
                                                                 court.
11                                                        11
                                                          12·
                                                          12    · · · · ·   · · IT IS FURTHER STIPULATED AND AGREED
12
                                                          · ·   ·that
                                                                 that the   examination before trial may be
· ·   ·ALSO
       ALSO PRESENT:                                      13·
                                                          13    ·utilized
                                                                 utilized   for all purposes
                                                                            for     purposes as
                                                                                             as provided
                                                                                                provided by
                                                                                                         by the
                                                                                                            the
13·
13    · · · · · ·SAGI
                 SAGI GENGER - Plaintiff                  · ·   ·CPLR.
                                                                 CPLR.
                                                          14
14
                                                          15·
                                                          15    · · · · · · · IT IS FURTHER STIPULATED AND AGREED
15                                                        · ·   ·that
                                                                 that all rights provided to all parties by the
16                                                        16·
                                                          16    ·CPLR
                                                                 CPLR cannot be
                                                                             be deemed
                                                                                deemed waived and
                                                                                              and the
                                                          · ·   ·appropriate sections of the CPLR
                                                                 appropriate sections        CPLR shall be
17                                                        17·   ·controlling
                                                          17     controlling with respect
                                                                                  respect hereto.
18                                                        18
19                                                        · ·   · · · · · · · IT IS FURTHER STIPULATED AND AGREED
                                                          19·
                                                          19    ·by
                                                                 by and between the attorneys for the respective
20                                                        · ·   ·parties
                                                                 parties hereto that a copy of this examination
21                                                        20·
                                                          20    ·shall
                                                                 shall be furnished, without charge, to the
22
                                                          · ·   ·attorneys
                                                                 attorneys representing the witness testifying
                                                          21·
                                                          21    ·herein.
                                                                 herein.
23
23                                                        22
24                                                        23
                                                          23
                                                          24
25
                                                          25




          ESQUOJORi,
                                             Exhibit A
                                                   Page 5                                                       Page 7
 1 · · · · · · ·(Whereupon,
·1·             (Whereupon, Harris Exhibit 1-2,               1 ·everything's
                                                             ·1·  everything's on local computers, so some were
 2 ·subpoenas,
·2· subpoenas, were pre-marked for identification             2 ·new,
                                                             ·2·  new, some were not.  not.· So on my prior associate's
 3 ·as
·3· as of this date by the reporter.)                        ·3·
                                                              3 ·main
                                                                  main computer, these drafts existed as of these
 4 ·L
·4· LANCE          G. ·H
       A N C E· ·G.·     A R R I S, having been first duly
                       HARRIS,                               ·4·
                                                              4 ·dates,
                                                                   dates, when those were the dates of last
 5 ·sworn
·5· sworn by a Notary Public of the State of New York,       ·5·
                                                              5 ·modifications.·
                                                                  modifications. So we then reviewed that,
    testified as follows:
 6 ·testified
·6·                                                          ·6·
                                                              6 ·replicated
                                                                  replicated that, and provided that information
    EXAMINATION BY MR. DELLAPORTAS:
 7 ·EXAMINATION
·7·                                                          ·7·
                                                              7 ·to
                                                                  to you.
·8·       Q. · Please state your name for the
 8 · · · ·Q.·                                                ·8·
                                                              8 · · ·Q.·
                                                                 ·          Okay.· So is your firm on any kind
                                                                       Q. · Okay.
 9 ·record.
·9· record.                                                  ·9·
                                                              9 ·of
                                                                  of network?
10 · · · ·A.·
10·        A. · Lance G. Harris.                             10         A. · No.·
                                                             10· · · · ·A.·  No. That's my -- that's exactly
11         Q. · What is your address?
11· · · · ·Q.·                                               11    the point.
                                                             11· ·the
12 · · · ·A.·
12·        A. · 1211 Avenue of the Americas, 40th            12         Q. · You have individual hard drives?
                                                             12· · · · ·Q.·
13 ·Floor,
13·  Floor, New York, New York 10036.                        13· · · · ·A.·
                                                             13         A. · Individual hard drives.·
                                                                                               drives. Correct.
14 · · · · · · ·MR.
14·              MR. DELLAPORTAS:
                     DELLAPORTAS:· Before we got on          14
                                                             14· · · · ·Q.·
                                                                        Q. · Okay.
                                                                             Okay.· And you said your associate.
15 ·the
15·  the record, Mr. Harris and I agreed that for            15· ·What
                                                             15    What was your associate's name?
16 ·purposes
16·  purposes of streamlining the deposition, the            16· · · · ·A.·
                                                             16         A. · At that time, that associate was
17 ·ordinary
17·  ordinary stipulations would apply, including,           17· ·Nicole
                                                             17    Nicole Phillips, who was the drafter of those
18 ·most
18·  most importantly, that all objections are               18· ·dates.·
                                                             18    dates. She -- it was several computers, but on
19 ·preserved.·
19·  preserved. Correct.                                           this computer, which we have -- still have,
                                                             19· ·this
                                                             19
20         Q. · So, good morning, Mr. Harris.
20· · · · ·Q.·                                               20· ·these
                                                             20    these were the drafts that existed on that
21         A. · Good morning, Mr. Dellaportas.
21· · · · ·A.·                                               21
                                                             21· ·particular
                                                                   particular computer.
22         Q. · So we're going to streamline this.
22· · · · ·Q.·                                               22         Q. · And Ms. Phillips was the attorney
                                                             22· · · · ·Q.·
23   We know you're a little under the weather, so
23· ·We                                                      23· ·who
                                                             23    who drafted the promissory note?
24   we're going to try to get you in and out of
24· ·we're                                                   24         A. · That's my best recollection.
                                                             24· · · · ·A.·
25   here as fast as possible.
25· ·here                                                    25
                                                             25· · · · ·Q.·  Okay.· And on whose behalf did she
                                                                        Q. · Okay.
                                                   Page 6                                                      Page 8
 1 · · · ·A.·
·1·       A. · Thank you very much.                           1 ·draft
                                                             ·1· draft it?
 2 · · · · · · ·MR.
·2·             MR. DELLAPORTAS:
                     DELLAPORTAS:· Let me first mark          2 · · · ·A.·
                                                             ·2·       A. · Our client, Arie Genger.
 3 ·as
·3· as Harris Exhibit 3 -- oh, and just for the              ·3·
                                                              3 · · · ·Q.·
                                                                       Q. · What did these individual bullet
    record, we premarked as Harris Exhibits 1 and 2
 4 ·record,
·4·                                                          ·4· entries signify?
                                                              4 ·entries
    the two subpoenas served on the law firm of
 5 ·the
·5·                                                          ·5·
                                                              5 · · · ·A.·
                                                                       A. · Modifications of the document,
 6 ·Stein
·6· Stein & Harris, which brought us here today.             ·6·
                                                              6 ·every
                                                                 every date that they were modified or some
 7 ·And
·7· And we may ask questions about those later.              ·7·
                                                              7 ·saved
                                                                 saved change was made.
·8·             But for now, let's mark as Harris
 8 · · · · · · ·But                                          ·8·
                                                              8 · · · ·Q.·  Okay.· So this was -- there's only
                                                                       Q. · Okay.
 9 ·Exhibit
·9· Exhibit 3 a series -- a ten-page document                ·9·
                                                              9 ·a
                                                                 a single Word document?
10 ·production
10·  production produced to us yesterday by                  10· · · · ·A.·
                                                             10         A. · There's a single Word document.·
                                                                                                    document. As
11   Mr. Harris.
11· ·Mr.   Harris.· The first page of which states           11
                                                             11· ·II understand it, it was, at some point,
12·
12 ·dates
     dates of draft of Amended and Consolidated              12· ·converted,
                                                             12    converted, and my sense is on 4/5/18 was the
13 ·Secured
13·  Secured Promissory Note.                                13· ·date,
                                                             13    date, it was converted to PDF, but my senses,
14 · · · · · · ·(Whereupon,
14·             (Whereupon, Harris Exhibit 3, dates          14· ·these
                                                             14    these are all draft changes of a Word document
15 ·of
15·  of drafts of Amended and Consolidated Secured           15· ·that
                                                             15    that ultimately resulted in a PDF document.
16 ·Promissory
16·  Promissory Note, was marked for identification          16· · · · ·Q.·
                                                             16         Q. · I see.
                                                                               see.· And was there someone at
17 ·as
17·  as of this date by the reporter.)                       17· ·your
                                                             17    your office who assisted with the creation --
           Q. · So, Mr. Harris, can you tell us
18 · · · ·Q.·
18·                                                          18· ·who
                                                             18    who created this document?
19 ·what
19·  what this first page is?                                19· · · · ·A.·
                                                             19         A. · My current associate, who uses one
20· · · · ·A.·
20         A. · Sure.
                 Sure.· You had asked for metadata           20· ·of
                                                             20    of Nicole's old computers that had this
21· ·and
21   and other backup support vis-à-vis the                  21    information on there.
                                                             21· ·information
22   consolidated promissory note dated December 31
22· ·consolidated                                            22· · · · ·Q.·
                                                             22         Q. · What's the associate's name?
23   between Arie and Orly for approximately $5.3
23· ·between                                                 23· · · · ·A.·
                                                             23         A. · Annetta Sookdeo.
                                                                                      Sookdeo.· That's my best
24   million. So, in my office, we don't have a
24· ·million.·                                               24
                                                             24· ·pronunciation.
                                                                   pronunciation.
25· ·server,
25   server, or we don't use any cloud facility, so          25         Q. · How do you spell that?
                                                             25· · · · ·Q.·


Q ESQUOSIBu i,
                                               Exhibit A
                                                  Page 9                                                          Page 11
 1 · · · ·A.·
·1·       A. · S-O-O-K-D-H-O -- I don't                          ·1·
                                                                  1 · · · ·A.·
                                                                           A. · Right.
                                                                                Right.· You said Exhibit 2, so I
 2 ·remember
·2·  remember -- oh, maybe -- let me just check, if              ·2·
                                                                  2 ·got
                                                                     got confused.
·3·
 3 ·you
     you don't mind, my phone, so I don't misspell                3 · · · ·Q.·
                                                                 ·3·       Q. · I'm sorry.
·4·
 4 ·an
     an associate's name, which is embarrassing,                  4 · · · ·A.·
                                                                 ·4·       A. · Yeah, I got it.
·5·
 5 ·'cause                one.· S-O-O-K-H-D-E-O.
     'cause I only have one.                                     ·5·
                                                                  5 · · · ·Q.·
                                                                           Q. · It's Deposition Exhibit 2 is the
·6·
 6 · · · ·Q.·
          Q. · Okay.
                Okay.· And what about e-mails, do                ·6·
                                                                  6 ·subpoena,
                                                                     subpoena, and Exhibit C?
·7·  you have an e-mail network at your firm?
 7 ·you                                                          ·7·
                                                                  7 · · · ·A.·
                                                                           A. · I got it.
                                                                                      it.· Perfect.
·8·       A. · We have e-mails.
 8 · · ·A.·
    ·                    e-mails.· We have recently              ·8·
                                                                  8 · · · ·Q.·
                                                                           Q. · So do you see in the whereas
·9·  upgraded to a cloud-based system, and so we
 9 ·upgraded                                                     ·9·
                                                                  9 ·clauses,
                                                                     clauses, there's a first note, second note,
      don't have historic e-mails from prior
10· ·don't
10                                                               10· ·blah,
                                                                 10   blah, blah, blah, all the way to the tenth
11· ·employees.·
11    employees. Obviously only current were                     11· ·note;
                                                                 11   note; do you see that?
12· ·updated.·
12    updated. And I asked Annetta to search                     12· · · · ·A.·
                                                                 12         A. · Yes.
                                                                                 Yes.· Yes, sir.
13· ·everything
13    everything she could, and Blanca, my paralegal,            13         Q. · Where are those notes?
                                                                 13· · · · ·Q.·
14    who's worked on Genger matters, to search
14· ·who's                                                       14· · · · ·A.·
                                                                 14         A. · Those notes would have been, in the
15· ·everything
15    everything she could.
                       could.· And I searched mine and           15 ordinary course, destroyed.·
                                                                 15· ·ordinary              destroyed. You know, I get
16· ·we
16    we found no -- other than there was a couple of            16· ·hit
                                                                 16   hit by a car, you don't want notes floating
17· ·e-mails
17    e-mails between me and Arie that are                       17· ·around
                                                                 17   around for different amounts.
                                                                                               amounts.· So upon the
18· ·attorney-client,
18    attorney-client, as I indicated in my e-mail to            18· ·consolidation
                                                                 18   consolidation of a note, you would always void,
19· ·you,
19    you, I believe yesterday or two days ago, there            19· ·vacate,
                                                                 19   vacate, destroy a note, you know, prior note,
20    was nothing else I found on this note.
20· ·was                                                         20· ·since
                                                                 20   since this is -- becomes the amalgam of all of
21
21· · · · ·Q.·
           Q. · Okay.
                Okay.· So there were two e-mails                 21· ·those
                                                                 21   those notes.
22    between you and Arie concerning this note?
22· ·between                                                     22· · · · ·Q.·
                                                                 22         Q. · Okay.·
                                                                                 Okay. So you said "would have been
23         A. · I have located two e-mails.
23· · · · ·A.·                                                   23· ·destroyed."·
                                                                 23   destroyed." Are you saying they were
24
24· · · · ·Q.·
           Q. · Do you recall the dates of those                 24· ·destroyed?
                                                                 24   destroyed?
25· ·e-mails?
25    e-mails?                                                   25· · · · ·A.·
                                                                 25         A. · As far as I -- yes.
                                                       Page 10                                                      Page 12
 1 · · · ·A.·
·1·       A. · I don't.
                  don't.· I apologize.                           ·1·
                                                                  1 · · · ·Q.·
                                                                           Q. · Did you destroy them?
 2 · · · ·Q.·
·2·       Q. · I mean, we would ask you to log                   ·2·
                                                                  2 · · · ·A.·
                                                                           A. · I destroyed at least some of them,
·3·
 3 ·those,
    those, so that we can, you know, just a                      ·3·
                                                                  3 ·II recall.
                                                                        recall.· I don't recall each and every one of
 4 ·standard
·4· standard privilege log, to, from, CCs, date,                 ·4·
                                                                  4 ·them,
                                                                      them, but I do recall some of them that I,
·5·
 5 ·and
    and broad subject matter, so we can see whether              ·5·
                                                                  5 ·personally,
                                                                      personally, destroyed.
·6· we want to test the privilege.
 6 ·we                                                           ·6·
                                                                  6 · · · ·Q.·
                                                                           Q. · So I'm asking you which -- let me
·7·
 7 · · · · · · ·So
                So how did this note come into                   ·7·
                                                                  7 ·break
                                                                      break it down.·
                                                                                down. Which of these notes have you
    being?
 8 ·being?
·8·                                                              ·8·
                                                                  8 ·physically
                                                                      physically seen, have you laid eyes on, if any?
·9·
 9 · · · ·A.·
          A. · As evidenced by the checks I've                   ·9·
                                                                  9 · · · ·A.·
                                                                           A. · Most, if not all.
10
10· ·previously
     previously provided to you, it's been a                     10· · · · ·Q.·
                                                                 10         Q. · Okay.
                                                                                  Okay.· And you're saying that you
11   longstanding policy, back to '07, I believe,
11· ·longstanding                                                11· ·destroyed
                                                                 11    destroyed all copies -- you've seen most, if
12   for Arie, as having -- Orly having litigation
12· ·for                                                         12· ·not
                                                                 12    not all, of the notes labeled first note
13· ·that
13   that she could not afford to fund, that Arie                13· ·through
                                                                 13    through tenth note described in this document?
14
14· ·would
     would advance Orly money pursuant to a loan.                14         A. · I have seen most, if not all, of
                                                                 14· · · · ·A.·
15· ·And
15   And -- and the loans sort of were tallied and               15· ·these
                                                                 15    these notes described in this document, and I
16· ·determined
16   determined on an annual basis, and this note                16· ·destroyed
                                                                 16    destroyed at least some of them, personally,
17· ·became
17   became the ultimate balance as of 12/31/16.                 17· ·myself.
                                                                 17    myself.
18· · · · ·Q.·
18         Q. · Okay.
                 Okay.· Let's take a look at the                 18· · · · ·Q.·
                                                                 18         Q. · What became of the rest?
19· ·note,
19   note, if we can.                                            19· · · · ·A.·
                                                                 19         A. · They were all destroyed.·
                                                                                                  destroyed. I don't
           A. · Sure.
20· · · · ·A.·
20                                                               20· ·have
                                                                 20    have any copies of them.
                                                                                              them.· They are all
21         Q. · So it's actually attached to your
21· · · · ·Q.·                                                   21· ·destroyed
                                                                 21    destroyed as best as I understand it.
22   Harris Exhibit 2, the second subpoena.
22· ·Harris                                                      22· · · · ·Q.·
                                                                 22         Q. · And so which ones did you destroy?
23         A. · All right.
23· · · · ·A.·      right.· Let me -- hold on.
                                             on.· I'm            23· · · · ·A.·
                                                                 23         A. · Mr. Dellaportas, I have racked my
24· ·getting
24              there.· Got it -- no, I don't have it.
     getting there.                                              24· ·brain
                                                                 24                   issue.· I don't recall which ones
                                                                       brain on the issue.
25         Q. · It could be -- it's Exhibit C.
25· · · · ·Q.·                                                   25· ·II destroyed.
                                                                 25


         ESQUOSIBu i,
                                                  Exhibit A
                                                   Page 13                                                      Page 15
 1 · · · ·Q.·
·1·       Q. · Who drafted these notes?                      ·1·
                                                              1 ·that?
                                                                 that?
·2·
 2 · · · ·A.·
          A. · They go back a long time.
                                      time.· I've had         2 · · · ·A.·
                                                             ·2·       A. · Poor drafting -- strike that.
·3·
 3 ·several    associates.· So most likely, associates
    several associates.                                      ·3·
                                                              3 · · · · · · ·II don't know why they would not
·4·
 4 ·would
    would have drafted them, if I not -- did not             ·4·
                                                              4 ·have
                                                                 have been identified by date.·
                                                                                              date. They were
·5· draft them.
 5 ·draft                                                    ·5·
                                                              5 ·identified
                                                                 identified by a year, which would have
·6·
 6 · · · ·Q.·
          Q. · Okay.                                         ·6·
                                                              6 ·corresponded
                                                                 corresponded to the amount loaned in that year.
·7·
 7 · · · ·A.·
          A. · Me or an associate.                            7 ·They
                                                             ·7· They probably should have had a date ascribed
·8·
 8 · · · ·Q.·
          Q. · So if -- I understand it's a bit of           ·8·
                                                              8 ·to
                                                                 to them of the date of the note.
                                                                                                note.· And for some
·9·
 9 ·a
    a memory test, but if you can identify the               ·9·
                                                              9 ·reason,
                                                                 reason, when the amended and consolidated
10· ·names
10    names of any associates who you believe may            10· ·secured
                                                             10   secured promissory note was created, the
11· ·have
11    have drafted any of these one to ten promissory        11
                                                             11· ·whereas
                                                                  whereas did not include dates of the prior
12
12· ·notes?
      notes?                                                 12
                                                             12· ·notes.
                                                                  notes.
13· · · · ·A.·
13         A. · Yes.
                Yes.· Over the last ten years, I've          13· · · · ·Q.·
                                                             13         Q. · Okay.
                                                                                Okay.· So describe the process.
14    had three, so I can recall those names, except
14· ·had                                                     14· ·Every
                                                             14   Every year, your firm would draft a new
15· ·II don't remember Rosa's last name.
15                                     name.· Rosa, then     15· ·promissory
                                                             15   promissory note for Arie and Orly Genger?
16· ·it
16    it was Natalie Garcia, and then it was                 16         A. · That was generally the practice,
                                                             16· · · · ·A.·
17    Ms. Phillips, and I'm blanking on her name,
17· ·Ms.                                                     17
                                                             17· ·that
                                                                  that we would -- you know, at the end of the
18    which I told you earlier.
18· ·which                                                        year, meet and confer with Arie and the
                                                             18· ·year,
                                                             18
19· · · · ·Q.·
19         Q. · Nicole Phillips?                             19· ·accountant
                                                             19   accountant and review our books and determine
20· · · · ·A.·
20         A. · Nicole Phillips.
                        Phillips.· Thank you.                20   how much was borrowed, and then draft a
                                                             20· ·how
21         Q. · And where are the Word documents of
21· · · · ·Q.·                                               21
                                                             21· ·corresponding
                                                                  corresponding note.
22
22· ·these
      these ten notes?                                       22
                                                             22· · · · ·Q.·
                                                                        Q. · And then what would happen to that
23· · · · ·A.·
23         A. · They would've been on the                    23
                                                             23· ·note?
                                                                  note?
24
24· ·individual
      individual associate's computer that they used         24
                                                             24· · · · ·A.·
                                                                        A. · That note would be signed.
                                                                                                   signed.· I would
25· ·to
25    to draft them at that time.                            25· ·have
                                                             25   have it, and I would hold it, and then we would
                                                  Page 14                                                      Page 16
 1 · · · ·Q.·
·1·        Q. · Okay.
                 Okay.· Did you check -- did you             ·1·
                                                              1 ·do
                                                                 do the same thing next year.
·2·
 2 ·search
     search for these in the process of responding            2 · · · ·Q.·
                                                             ·2·       Q. · Signed by whom?
·3·
 3 ·to
     to one or both of our subpoenas?                        ·3·
                                                              3 · · · ·A.·
                                                                       A. · It would be signed by Orly.
 4 · · · ·A.·
·4·        A. · Yes.
                Yes.· I've searched my computer and           4 · · · ·Q.·
                                                             ·4·       Q. · How did Orly come to get the notes?
 5 ·Nicole's
·5·  Nicole's -- the computer that's at the office            5 · · · ·A.·
                                                             ·5·       A. · You know, back in earlier days, she
 6 ·from
·6·  from Nicole's old office, yes.                          ·6·
                                                              6 ·would
                                                                 would be in my office more than she has been in
 7         Q. · And?
·7· · · · ·Q.·                                               ·7·
                                                              7 ·more            years.· So we would either be
                                                                 more recent years.
·8·        A. · We don't have any copies.
 8 · · · ·A.·                                                 8 ·definitionally,
                                                             ·8· definitionally, by her coming by my office,
·9·
 9 · · · ·Q.·
           Q. · Okay.
                 Okay.· So you're saying you don't           ·9·
                                                              9 ·which
                                                                 which I recall on several occasions, and in the
10· ·have
10    have any paper copies of any of the ten                10· ·later
                                                             10   later years, one would imagine by messenger,
11· ·promissory
11    promissory notes, and you don't have any Word          11· ·because
                                                             11   because I think for most of that time, she
12· ·copies
12    copies or other electronic copies?                     12   lived in the city.
                                                             12· ·lived
13· · · · ·A.·
13          A. · I do not have electronic copies.            13· · · · ·Q.·
                                                             13         Q. · So Orly would either come to your
14
14·  · · · ·Q.·
            Q. · Okay.
                 Okay.· Do you have paper copies of          14
                                                             14· ·office
                                                                  office or messenger a signed copy of the
15· ·any
15    any of these notes?                                    15
                                                             15· ·promissory
                                                                  promissory note?
16          A. · Not that I recall.
16· · · · ·A.·              recall.· We have checked         16· · · · ·A.·
                                                             16         A. · Right.
                                                                             Right.· I mean -- I mean, I
17
17· ·most
      most of the -- I mean, as you can appreciate,          17   remember one occasion being in Arie's office
                                                             17· ·remember
18· ·the
18                            voluminous.· We have done
      the Genger files are voluminous.                       18· ·and
                                                             18   and Orly being there.
19· ·an
19    an earnest search, but we continue to search           19· · · · ·Q.·
                                                             19         Q. · Okay.
                                                                             Okay.· Was ever any of these notes
20
20· ·through
      through all of the documents to continue to be         20· ·either
                                                             20   either e-mailed either to her or signed back
21 responsive to your subpoenas.
21·  ·responsive             subpoenas.· We have not         21   from her?
                                                             21· ·from
22
22· ·found
      found any.                                             22         A. · I did not e-mail with Orly very
                                                             22· · · · ·A.·
23· · · · ·Q.·
23               Okay.· Now, I note that the ten
            Q. · Okay.                                       23· ·much
                                                             23                                years.· It was mostly
                                                                  much over the course of years.
24· ·promissory
24    promissory notes described here, none of them          24   in-person conversations.
                                                             24· ·in-person    conversations.· I mean, literally
25· ·actually
25    actually have a date attached to them.
                                          them.· Why is      25   rarely.
                                                             25· ·rarely.


Q ESQUOSIBu i,
                                               Exhibit A
                                                 Page 17                                                          Page 19
 1 · · · ·Q.·
·1·                           clear.· For the ten
          Q. · So just to be clear.                          ·1· and the lender share an accountant, Bill
                                                              1 ·and
 2 ·promissory
·2· promissory notes described herein, you don't              2 ·Fisher?
                                                             ·2· Fisher?
 3 ·have
·3· have any paper copies, you don't have any                ·3·
                                                              3 · · · ·A.·
                                                                       A. · Oh, accountant.
                                                                                  accountant.· I thought you said
 4 ·electronic
·4· electronic copies, you don't have any e-mail              4 ·account.
                                                             ·4· account.
 5 ·transmittals
·5· transmittals about them, and you don't know the           5 · · · ·Q.·
                                                             ·5·       Q. · I'm mumbling today.
                                                                                             today.· Sorry.
 6 ·dates?
·6· dates?                                                   ·6·       A. · Don't worry about it.
                                                              6 · · · ·A.·                         it.· I just
 7 · · · ·A.·
·7·       A. · Well, not knowing the dates, I                ·7·
                                                              7 ·wanted
                                                                 wanted to get -- yes, I don't believe that was
 8 ·think,
·8· think, is not a correct statement.
                              statement.· I think the         8 ·always
                                                             ·8· always the case during the course of this all
·9· dates are evidenced by the saying --
 9 ·dates                                                    ·9· these years, but I do know that that is, in
                                                              9 ·these
10 · · · ·Q.·
10·        Q. · Sorry.                                       10· ·fact,
                                                             10                     today.· Or, actually, I don't
                                                                  fact, the case today.
11         A. · I didn't want to interrupt.
11· · · · ·A.·                   interrupt.· By              11   know that.
                                                             11· ·know    that.· I knew at one point during this
12 ·saying
12·  saying 2008, definitionally meaning the                 12· ·term,
                                                             12                          fact.· I don't know since
                                                                  term, that was the fact.
13 ·calendar
13·  calendar year 2008.·
                       2008. Could it have been              13   Ms. Genger got married, whether she uses
                                                             13· ·Ms.
14 ·clearer?·
14·  clearer? Sure.
                 Sure.· But I think it is indicative         14   Mr. Fisher or somebody else.
                                                             14· ·Mr.
15 ·of
15·  of the loan for that year reading the whereas           15              Okay.· Well, let's leave it to the
                                                                        Q. · Okay.
                                                             15· · · · ·Q.·
16 clause in the ordinary course.
16· ·clause                    course.· Plus, as you         16· ·years
                                                             16   years of the promissory notes, which is 2007 to
17 ·know,
17·  know, you have the backup checks that evidenced         17   2016, and I believe Ms. Genger got married in
                                                             17· ·2016,
18·
18 ·the
     the loan -- the underlying loans for those              18   September of 2016.
                                                             18· ·September         2016.· So up until her marriage,
19 ·years
19·  years -- for most of those years.                       19· ·are
                                                             19   are you aware that the borrower and the lender
20         Q. · What were the interest rates on
20· · · · ·Q.·                                                    shared an accountant, Bill Fisher?
                                                             20· ·shared
                                                             20
21   these notes?
21· ·these                                                   21         A. · Again, I -- my best recollection
                                                             21· · · · ·A.·
22         A. · Oh, that's a great question. I
22· · · · ·A.·                                               22   with this, again, being a memory test, is
                                                             22· ·with
23   believe we used the -- the midterm AFRs on all
23· ·believe                                                 23
                                                             23· ·sometime
                                                                  sometime between '07 and '10, I believe she had
24   of them, which for most of the period of time,
24· ·of                                                      24   a different accountant.
                                                             24· ·a
25   believe it or not, was a constant 2.17.
25· ·believe                                2.17.· Don't     25         Q. · Stanley Altmark?
                                                             25· · · · ·Q.·
                                                   Page 18                                                       Page 20
·1·
 1 ·ask
    ask why I remember that. that.· And then I think at       1 · · · ·A.·
                                                             ·1·       A. · Yes.
·2·
 2 ·one
    one point it tipped up to about two and a half,          ·2·
                                                              2 · · · ·Q.·  Okay.· Other than Mr. Altmark, are
                                                                       Q. · Okay.
·3·
 3 ·is
    is my best recollection.                                 ·3·
                                                              3 ·you
                                                                  you aware of any other accountants that either
·4·
 4 · · · ·Q.·
          Q. · And did Orly ever make any payments            4 ·Arie
                                                             ·4·  Arie or Orly used during this time period?
·5·
 5 ·on
    on any of these ten promissory notes?                     5 · · · ·A.·
                                                             ·5·       A. · I have no idea what accountants
·6·
 6 · · · ·A.·
          A. · Not that I'm aware of.                        ·6·  Arie used besides Mr. Fisher.
                                                              6 ·Arie                       Fisher.· As to Orly, I
·7·
 7 · · · ·Q.·
          Q. · Okay.·
                Okay. Did you provide copies of               7
                                                             ·7· ·only
                                                                  only know of those two accountants up until her
·8·
 8 ·promissory
    promissory notes to either Orly Oily or Arie, or did      8 ·marriage,
                                                             ·8·  marriage, which, again, since then, I don't
·9·
 9 ·your
    your office maintain the only copies?                     9 ·know
                                                             ·9·  know if she has some other accountant.
10· · · · ·A.·
10         A. · As far as I understood, they                 10
                                                             10· · · · ·Q.·  Okay.· Did you ever provide either
                                                                        Q. · Okay.
11· ·maintain
11   maintain the only copies.                               11    Mr. Fisher or anyone at his firm, or
                                                             11· ·Mr.
12· · · · ·Q.·
12         Q. · I'm sorry, "they"?                           12    Mr. Altmark or anyone at his firm, copies of
                                                             12· ·Mr.
13         A. · The royal "they."
13· · · · ·A.·             "they."· Me, my office.           13· ·any
                                                             13    any of the notes designated as first note
14· · · · ·Q.·
14         Q. · Okay.
                Okay.· So you did not provide                14 through tenth note?
                                                             14·  ·through
15· ·copies
15   copies either to the borrower or the lender of          15· · · · ·A.·
                                                             15         A. · The actual notes, no.
                                                                                                no.· The
16· ·the
16   the promissory note?                                    16    information contained within the notes,
                                                             16· ·information
17· · · · ·A.·
17         A. · No.
                No.· Again, these were ongoing               17
                                                             17· ·absolutely.
                                                                   absolutely.
18· ·notes
18   notes and we wanted to just not be confused.            18         Q. · Is there any writing in existence,
                                                             18· · · · ·Q.·
19· ·So
19   So as far as I understood, I was the depository         19    whether it be an e-mail, a letter, or maybe a
                                                             19· ·whether
20· ·for
20   for the document.                                             voicemail captured somewhere, any reference in
                                                             20· ·voicemail
                                                             20
21· · · · ·Q.·
21         Q. · Now, you understand that both the            21
                                                             21· ·existence
                                                                   existence prior to the date of this note to
22· ·borrower
22   borrower and the lender shared an accountant,           22    these promissory notes described herein?
                                                             22· ·these
23· ·Mr.
23   Mr. Fisher, correct?                                    23         A. · As I said, the sum and substance of
                                                             23· · · · ·A.·
24· · · · ·A.·
24         A. · I didn't understand the question.            24
                                                             24· ·those
                                                                   those promissory notes as to amounts,
25· · · · ·Q.·
25         Q. · Do you understand that the borrower          25    interesting rates, I am certain there had been
                                                             25· ·interesting



Q ESQUOSIBu i,
                                               Exhibit A
                                                   Page 21                                                        Page 23
·1· e-mail communication between Mr. Fisher and I
 1 ·e-mail                                                     1 ·e-mail?·
                                                              ·1· e-mail? Is it in writing?
 2 ·relating
·2· relating to the borrowing and the interest                 2 · · · ·A.·
                                                              ·2·       A. · Well, again, there is writings
·3· rate, because the midterm AFRs, I only would
 3 ·rate,                                                     ·3·
                                                               3 ·between
                                                                  between Arie and I.    I.· I hear your request for a
 4 ·have
·4· have gotten from an accountant.
                            accountant.· I don't keep          4 ·log.·
                                                              ·4· log. I will take that under advisement, but
 5 ·AFR
·5· AFR rates around, and accountants seem to know            ·5·
                                                               5 ·there
                                                                  there certainly had been many communications
 6 ·that
·6·               quickly. So I'm certain I've
    that pretty quickly.·                                     ·6·
                                                               6 ·regarding
                                                                  regarding promissory notes.  notes.· These were not
·7· gotten that information either from Stanley
 7 ·gotten                                                    ·7·
                                                               7 ·gifts.·
                                                                  gifts. These were not -- these were nothing
 8 ·Altmark's
·8· Altmark's office and/or Bill Fisher's office on           ·8·
                                                               8 ·but
                                                                  but loans, as evidenced by, ultimately, the
 9 ·an
·9· an annual basis.                                          ·9·
                                                               9 ·amended
                                                                  amended and consolidated secured promissory
10
10· · · · ·Q.·
           Q. · Okay.
                Okay.· So I'm not asking about                10
                                                              10· ·note,
                                                                   note, and I think it's pretty clear, but...
11· ·communications
11   communications about interest rates, although I          11
                                                              11· · · · ·Q.·
                                                                         Q. · So describe a little bit more about
12   didn't see anything in your production from
12· ·didn't                                                   12
                                                              12· ·your   e-mails.· So you say that you've gone to a
                                                                   your e-mails.
13   that, so we would ask that you produce those
13· ·that,                                                    13· ·cloud-based
                                                              13   cloud-based server, correct?
14 ·communications,
14·                              exist.· But more
     communications, if they exist.                           14         A. · As of, like, literally ten days
                                                              14· · · · ·A.·
15· ·specifically,
15   specifically, prior to this note that we're              15· ·ago.·
                                                              15   ago. Yes.
16   looking at, this purported December 31, 2016,
16· ·looking                                                  16· · · · ·Q.·
                                                              16         Q. · What's the company that does that?
17 ·promissory
17·  promissory note, is there any reference                  17         A. · I don't know.
                                                              17· · · · ·A.·          know.· I outsource with
18   anywhere in writing in existence to the words
18· ·anywhere                                                 18· ·other
                                                              18   other -- with another company to provide my
19   "promissory note" associated with Arie's
19· ·"promissory                                                   service. I use a gentleman who provides me my
                                                              19· ·service.·
                                                              19
20   payment of Orly's legal fees?
20· ·payment                                                  20   IT.
                                                              20· ·IT.
21         A. · I'm sure there are communication
21· · · · ·A.·                                                21         Q. · What's his name?
                                                              21· · · · ·Q.·
22   between Arie and I as to Orly's promissory note
22· ·between                                                  22         A. · John DeVito.
                                                              22· · · · ·A.·
23· ·that
23   that would be protected.                                            Q. · Like Danny DeVito?
                                                              23· · · · ·Q.·
                                                              23
24         Q. · Privileged, you mean?
24· · · · ·Q.·                                                24· · · · ·A.·
                                                              24         A. · Except John, and he's much taller.
25         A. · Privileged.
25· · · · ·A.·                                                                Okay.· But I'm saying the spelling?
                                                                         Q. · Okay.
                                                              25· · · · ·Q.·
                                                              25
                                                    Page 22                                                      Page 24
·1·
 1 · · · ·Q.·
          Q. · We would ask that you provide us a              1 · · · ·A.·
                                                              ·1·       A. · Yes, I believe that's the correct
·2·
 2 ·log              communications.· They're
    log of those communications.                              ·2· spelling.
                                                               2 ·spelling.
 3 ·responsive
·3· responsive to our request, and maybe some                 ·3·
                                                               3 · · · ·Q.·
                                                                        Q. · Do you sublease space in the
·4·
 4 ·portions
    portions of them are privileged.·
                              privileged. But it's our         4 ·Zeichner
                                                              ·4· Zeichner Ellman firm for your law firm?
·5·
 5 ·view,
    view, just to be blunt, that these promissory              5 · · · ·A.·
                                                              ·5·       A. · I do.
                                                                               do.· I think technically, it's a
·6·
 6 ·notes            existed.· And if you have evidence
    notes never existed.                                      ·6·
                                                               6 ·license,
                                                                  license, but...
·7·
 7 ·that
    that they existed, we would suggest that you              ·7·       Q. · Fair enough.
                                                               7 · · · ·Q.·
·8·
 8 ·produce
    produce them right away, because the matter is            ·8·       A. · Yes.
                                                               8 · · · ·A.·
·9·
 9 ·going
    going to be litigated.                                    ·9·
                                                               9 · · · ·Q.·
                                                                        Q. · And just to be clear, I'm not
10· · · · ·A.·
10         A. · What are the stacks of checks?                10· ·trying
                                                              10                            anything.· When I say
                                                                   trying to trick you or anything.
11· · · · ·Q.·
11         Q. · Well, I'm here to answer the                       "you," it's colloquial, it can mean your firm
                                                              11· ·"you,"
                                                              11
12· ·questions.
12   questions.                                               12· ·as
                                                              12   as opposed to you, personally.
13· · · · ·A.·
13         A. · Okay.·
                Okay. I just thought it was pretty            13
                                                              13· · · · ·A.·
                                                                         A. · I took it that way, but thank you
14· ·obvious
14   obvious that they clearly existed alone, but             14   for the clarification.
                                                              14· ·for
15· ·okay.
15   okay.                                                    15
                                                              15· · · · ·Q.·  Okay.· So, do you share any
                                                                         Q. · Okay.
16· · · · ·Q.·
16              Okay.· Well, just where in writing
           Q. · Okay.                                         16· ·technology
                                                              16   technology with the Zeichner firm?
17· ·does
17   does it reference that prior to December 31,             17         A. · I -- technically, I think I do for
                                                              17· · · · ·A.·
18· ·2016.·
18   2016. You tell me.                                       18· ·the
                                                              18                        scans.· Like when I scan
                                                                   the purposes of scans.
19· · · · ·A.·
19         A. · Where does what reference what?               19· ·something,
                                                              19   something, you know, it gets scanned over their
20· · · · ·Q.·
20         Q. · If I take a time machine back to              20· ·system
                                                              20   system to me, but it's to my e-mail.
21· ·December
21   December 30th, 2016, where in the world can I            21         Q. · Like their copier?
                                                              21· · · · ·Q.·
22· ·see
22   see that there's a reference to a promissory             22         A. · Their copier.
                                                              22· · · · ·A.·
23· ·note
23   note between Arie and Orly Genger?                       23· · · · ·Q.·
                                                              23         Q. · You use their phone service?
24· · · · ·A.·
24         A. · Where can you see --                          24         A. · Yeah.
                                                              24· · · · ·A.·  Yeah.· Yeah.
                                                                                       Yeah.· I don't know. I
25· · · · ·Q.·
25         Q. · Where do I find it? it?· Is it an             25   mean, I have a direct dial number.
                                                              25· ·mean,                           number.· It doesn't


Q ESQUOSIBu i,
                                                Exhibit A
                                                 Page 25                                                      Page 27
 1 ·go
·1· go through their switchboard.·
                        switchboard. But do they               1 · · · ·A.·
                                                              ·1·       A. · This is the e-mail -- we had talked
·2·
 2 ·record
    record the ins and outs of my -- I have no                ·2·
                                                               2 ·about
                                                                  about e-mails and I indicated to you that I
 3 ·idea.
·3· idea.                                                     ·3·
                                                               3 ·sent
                                                                  sent some e-mails in what I call the package,
 4 · · · ·Q.·
·4·             Okay. And then what about
          Q. · Okay.·                                          4 ·which
                                                              ·4· which is this Exhibit 3, and this is an e-mail
·5·
 5 ·computers,
    computers, do you share a network with them?              ·5·
                                                               5 ·to
                                                                  to my associate, Blanca -- I mean, from my --
·6·
 6 · · · ·A.·
          A. · Absolutely not.
                           not.· They -- I can't              ·6· to my associate, Blanca, from the Texas
                                                               6 ·to
·7·
 7 ·even
    even use Wi-Fi, because they do a lot of Bank             ·7·
                                                               7 ·Department
                                                                  Department of State, acknowledging receipt of
 8 ·of
·8· of America work, and they're very strict about            ·8·
                                                               8 ·the         file.· You had asked for e-mails.
                                                                  the UCC file.
 9 ·their
·9·        protocols.· So never have those two
    their protocols.                                          ·9·
                                                               9 · · · ·Q.·
                                                                        Q. · Sure.
                                                                             Sure.· And that was on August 3rd,
10· ·crossed,
10   crossed, mostly because of their requirements.           10   2018?
                                                              10· ·2018?
11         Q. · And prior to using the cloud-based
11· · · · ·Q.·                                                11         A. · Apparently at 6:33 p.m.
                                                              11· · · · ·A.·
12· ·system,
12   system, you just had e-mails stored on                   12         Q. · So this is dated, I think,
                                                              12· · · · ·Q.·
13   individual hard drives?
13· ·individual                                               13· ·August
                                                              13   August 3rd, 2018?
14         A. · Yes, sir.
14· · · · ·A.·                                                14         A. · Yes, sir.
                                                              14· · · · ·A.·
15·
15  · · ·  Q. · What software program did you use?
          ·Q.·                                                15· · · · ·Q.·
                                                              15         Q. · So it was around that time that you
16   Was it Outlook?
16· ·Was                                                      16· ·filed
                                                              16              UCC?· Or your firm filed the UCC?
                                                                   filed the UCC?
17         A. · Outlook.
17· · · · ·A.·                                                17         A. · That is the time that Blanca sent
                                                              17· · · · ·A.·
18· · · · ·Q.·
18         Q. · Okay.                                         18· ·the
                                                              18   the e-mail copy to the Department -- the Texas
19         A. · It wasn't Microsoft Exchange.
19· · · · ·A.·                      Exchange.· It             19   Department of State.
                                                              19· ·Department         State.· Yes.
20· ·was
20          Outlook.· It was definitely Outlook. I
     was Outlook.                                             20· · · · ·Q.·
                                                              20         Q. · Okay.·
                                                                              Okay. And the UCC, am I correct,
21   think now it's Exchange.
21· ·think                                                    21
                                                              21· ·reflects
                                                                   reflects the secured -- the secured debt
22         Q. · Now it's Exchange.
22· · · · ·Q.·                        Okay. I'm
                          Exchange.· Okay.·                   22
                                                              22· ·pursuant
                                                                   pursuant to the promissory note that we just
23
23· ·never
     never sure what the difference is between                23· ·looked
                                                              23   looked at?
24
24· ·those.
     those.                                                   24         A. · Yes, sir.
                                                              24· · · · ·A.·
           A. · Neither am I, but that's my best
25· · · · ·A.·
25                                                            25· · · · ·Q.·
                                                              25         Q. · Okay.·
                                                                              Okay. And how soon before the
                                                  Page 26                                                    Page 28
 1 ·answer.·
·1· answer. But I can be correct.correct.· I'm pretty sure     1 ·filing
                                                              ·1·  filing of this UCC was the secured promissory
 2 ·now
·2· now it's Exchange, and before it was Outlook.              2 ·note
                                                              ·2·  note actually signed and delivered?
 3 ·And
·3· And Exchange is supposed to be better.                     3 · · · ·A.·
                                                              ·3·       A. · My understanding is that the
 4 · · · ·Q.·
·4·       Q. · Let's go to the -- well, let me say             4 ·secured
                                                              ·4·  secured promissory note was assigned sometime
·5· one more thing.
 5 ·one           thing.· We had -- at least my                    in April of 2018.
                                                               5 ·in
                                                              ·5·
 6 ·understanding
·6· understanding of our agreement was that you                         Q. · And what explains the delay between
                                                               6 · · · ·Q.·
                                                              ·6·
 7 ·would
·7· would produce the actual metadata.metadata.· This seems   ·7·
                                                               7   the
                                                                  ·the  signing in April 2018 and the filing in
 8 ·to
·8· to be a document prepared by someone describing                August 2018?
                                                               8 ·August
                                                              ·8·
 9 ·it?
·9· it?                                                        9 · · · ·A.·
                                                              ·9·       A. · My -- so we don't file a ton of
10·        A. · It is.
10 · · · ·A.·      is.· I told you it was.                    10    UCCs, and I think my associate just had a bunch
                                                              10· ·UCCs,
11         Q. · Yeah.
11· · · · ·Q.·  Yeah.· So we would ask that you               11    of stuff to do and this is when it got done.
                                                              11· ·of
12 ·actually
12·  actually send us the actual word documents so            12    We knew it had to get done.·
                                                              12· ·We                         done. And she was
13 ·we
13·  we can examine the metadata on it.                       13    researching the best way to do -- you know,
                                                              13· ·researching
14 · · · ·A.·
14·        A. · You want the actual Word -- I will            14    file these in the various states.
                                                              14· ·file                        states.· And then we
15 ·take
15·                        advisement.· I'll just -- we'll
     take that under advisement.                              15    were also determining which state to file them
                                                              15· ·were
16·  see how that all works.
16 ·see                                                       16    in.
                                                              16· ·in.
17 · · · ·Q.·
17·        Q. · I assume you'll take everything we            17         Q. · Okay.
                                                              17· · · · ·Q.·   Okay.· And so you believe it was --
18 ·say
18·  say under advisement, and then we can get the            18    going back to the first page now, it says,
                                                              18· ·going
19·  transcript and we'll --
19 ·transcript                                                19    "Final 4/5/18."
                                                              19· ·"Final   4/5/18."· I believe you said that's when
20         A. · Figure it out.
20· · · · ·A.·               out.· Okay.
                                   Okay.· Perfect.            20    it was converted to the PDF; is that what you
                                                              20· ·it
21         Q. · Okay.
21· · · · ·Q.·  Okay.· So let's go to the next                21    said?
                                                              21· ·said?
22   page, if we can.
22· ·page,                                                    22         A. · Yes, sir.
                                                              22· · · · ·A.·
23         A. · Wait, I've got to switch documents.
23· · · · ·A.·                                                23         Q. · Do you know when after that date it
                                                              23· · · · ·Q.·
24         Q. · This is Harris Exhibit 3.
24· · · · ·Q.·                             3.· So what        24    was signed by Orly Genger?
                                                              24· ·was
25   is this next page?
25· ·is                                                       25         A. · In the ordinary course, when I
                                                              25· · · · ·A.·



Q ESQUOSIBu i,
                                                Exhibit A
                                                   Page 29                                                        Page 31
     convert something to a PDF, that's for signing.
 1 ·convert
·1·                                                            ·1·
                                                                1 · · · ·A.·
                                                                         A. · I'd have to look at those numbers
 2 ·II mean, that's the whole reason I do it,
·2·                                                            ·2·
                                                                2 ·and
                                                                   and match it up to year-end and then check to
 3 ·otherwise,
·3·  otherwise, you get various drafts, it gets very           ·3·
                                                                3 ·see,
                                                                   see, but okay.
 4 ·confusing.·
·4·  confusing. So the last thing I do when it's               ·4·
                                                                4 · · · ·Q.·
                                                                         Q. · Okay.·
                                                                                Okay. If you --
     set, is then put it into a PDF and it gets
 5 ·set,
·5·                                                            ·5·
                                                                5 · · · ·A.·
                                                                         A. · I thought the '17 note -- the '18
 6 ·signed.
·6·  signed.                                                   ·6·
                                                                6 ·note,
                                                                   note, you may be right, may have been an
 7 · · · ·Q.·
·7·       Q. · Did Ms. Genger come to your office              ·7·
                                                                7 ·interim
                                                                   interim note, but the '17 note, I thought was
     to sign it?
 8 ·to
·8·                                                            ·8·
                                                                8 ·the
                                                                   the year-end note. note.· But I will double-check
 9 · · · ·A.·
·9·       A. · In April of '18, no, I believe what             ·9·
                                                                9 ·that.
                                                                   that.
10 ·had
10·   had happened was, 'cause I believe at that time          10· · · · ·Q.·
                                                               10         Q. · Okay.·
                                                                                 Okay. Well, we'll look at what you
11    she was living in Israel, and what I think
11· ·she                                                       11· ·produced
                                                               11   produced later, and you'll let us know if
12 ·happened
12·   happened -- what I'm pretty sure happened is             12· ·there's
                                                               12   there's something else.
13 ·that
13·   that I had had it messengered over to Arie.              13· · · · · · · ·So
                                                               13               So then the next e-mail is -- maybe
14 ·Arie
14·   Arie was going to Israel on or about that time,          14· ·you
                                                               14   you can tell us what page -- the next page on
15 ·and
15·   and he was going to have that effectuated, came          15· ·this
                                                               15   this document is, the third page?
16 ·back,
16·   back, messengered it to me, or FedEx'ed it to            16· · · · ·A.·
                                                               16         A. · That is evidence of earlier on that
17 ·me,
17·   me, I don't recall, and then I would have --             17· ·same
                                                               17   same day, on the 3rd of August, of the mailing
18 ·oh,
18·   oh, messengered -- I remember he messengered it          18· ·of
                                                               18   of a UCC filing to the State of New Jersey, I
19 ·to
19·   to me, and then I would have then met with               19· ·believe.
                                                               19   believe.
20    Blanca to have this thing signed up.
20· ·Blanca                                                    20· · · · ·Q.·
                                                               20         Q. · Why was the State of New Jersey
21
21· · · · ·Q.·  Okay.· And you have the original of
           Q. · Okay.                                          21· ·selected
                                                               21   selected for the UCC filing?
22    this?
22· ·this?                                                     22· · · · ·A.·
                                                               22         A. · I was unclear at the time as to the
23         A. · Yes, I have the original of this.
23· · · · ·A.·                                                 23· ·official
                                                               23   official state of residence of Orly.·
                                                                                                        Orly. So my
24    Absolutely.
24· ·Absolutely.                                               24· ·view
                                                               24   view was, and is, that there's no harm, no
25         Q. · Why is the -- it was signed in
25· · · · ·Q.·                                                 25· ·foul,
                                                               25   foul, if I file it in a state that she's not
                                                     Page 30                                                       Page 32
 1 ·April.·
·1·  April. Why is it dated December 31st, 2016?                1 ·otherwise
                                                               ·1· otherwise a resident of.
 2 · · · ·A.·
·2·       A. · Because, like we had done with all               2 · · · ·Q.·
                                                               ·2·       Q. · And I understand why you chose
·3·
 3 ·the
     the promissory notes, our practice -- my                  ·3·
                                                                3 ·Texas,
                                                                   Texas, and it looks a little bit later, did you
·4·
 4 ·practice                             number.· So this
     practice was to get a year-end number.                    ·4· choose Florida as well?
                                                                4 ·choose
·5·
 5 ·was
     was the year-end number, the consolidated                 ·5·
                                                                5 · · · ·A.·
                                                                         A. · I think I may have.
                                                                                             have.· I'll double --
·6·
 6 ·year-end
     year-end number for '16.'16.· I had not yet gotten        ·6·
                                                                6 ·when
                                                                   when we get there, I'll confirm.
 7   the
·7· ·the  '17  number.· So I didn't want to -- you
               number.                                         ·7·       Q. · So why did you choose Texas and New
                                                                7 · · · ·Q.·
·8·
 8 ·know,                               things.· So I
     know, I would just be chasing things.                     ·8· Jersey?
                                                                8 ·Jersey?
·9·
 9 ·wanted
     wanted to just have a clear cutoff of a year              ·9·
                                                                9 · · · ·A.·
                                                                         A. · My understanding is that there are
10· ·certain,
10    certain, and we had the '16 number, so that's            10· ·residences
                                                               10   residences in both states.
11    the number I used.
11· ·the             used.· I believe, but don't quote         11
                                                               11· · · · ·Q.·
                                                                          Q. · When you say there are residences
12
12· ·me,
      me, soon thereafter, we did a '17 note, and              12· ·in
                                                               12   in both states, what's your understanding?
13    then we may or may not have done an '18 note.
13· ·then                                                      13· · · · ·A.·
                                                               13         A. · I think that was my understanding.
14 I think there might be an '18 note.
14·  ·I                                note.· But we           14         Q. · There are residences where Orly
                                                               14· · · · ·Q.·
15· ·definitely
15    definitely did a '17 note.                               15· ·stays
                                                               15   stays in both states?
16· · · · ·Q.·
16         Q. · Have you produced those?                       16· · · · ·A.·
                                                               16         A. · Where Orly stays.
                                                                                             stays.· Orly, to the
17         A. · I thought I had.
17· · · · ·A.·              had.· If I have not, I             17   best of my knowledge, has slept in both states.
                                                               17· ·best
18    will endeavor to do so.
18· ·will                                                      18· · · · ·Q.·
                                                               18         Q. · Did you select any other state?
19· · · · ·Q.·
19         Q. · We saw you produced two additional             19· · · · ·A.·
                                                               19         A. · You just earlier indicated I may
20· ·notes,
20    notes, each one matching amounts that I believe          20· ·have
                                                               20   have selected Florida.
21    Orly paid in the federal case for this or that
21· ·Orly                                                      21         Q. · I may have confused that with
                                                               21· · · · ·Q.·
22· ·or
22    or the other, I guess that Arie advanced Orly            22· ·someone
                                                               22   someone else.
23· ·to
23    to pay.·
         pay. And they're for specific amounts, but            23· · · · ·A.·
                                                               23         A. · Okay, that's fine.
24
24· ·they're                 notes.· So do you have
      they're not year-end notes.                              24         Q. · You tell me?
                                                               24· · · · ·Q.·
      additional year-end notes for '17?
25· ·additional
25                                                                        A. · No.
                                                               25· · · · ·A.·
                                                               25              No.· No.
                                                                                     No.· This is only Texas and


Q ESQUOSIBu i,
                                                Exhibit A
                                                    Page 33                                                         Page 35
 1 ·New
·1·  New Jersey, so those are the states.
                                      states.· I believe         1 · · · ·Q.·
                                                                ·1·       Q. · I just want to make sure that this
 2 ·we
·2·  we tried to file in DC, as indicative, because              2 ·is
                                                                ·2· is the subordination agreement that you
 3 ·II know Orly also sleeps in Israel, and I think
·3·                                                              3 ·referenced
                                                                ·3· referenced in the note you prepared?
 4 ·we
·4·  we had some problem effectuating that UCC,                  4 · · · ·A.·
                                                                ·4·       A. · Again, whether it was this or some
 5 ·because
·5·                           here.· But I know we had
     because I don't see it here.                                5 ·draft
                                                                ·5· draft of this, sum and substance is --
 6 ·conversations,
·6·  conversations, and that was probably part of               ·6·       Q. · You're aware of it?
                                                                 6 · · · ·Q.·
 7 ·the
·7·  the delay in my paralegal trying to figure out              7 · · · ·A.·
                                                                ·7·       A. · I was aware that, again, the
     how to file in the District of Columbia, which
 8 ·how
·8·                                                              8 ·$2
                                                                ·8· $2 million note had preference over the
 9 ·apparently
·9·  apparently has a whole set of rules and                     9 ·$5.3
                                                                ·9· $5.3 million note.
                                                                                   note.· That was made aware to me.
10 ·processes.
10·   processes.                                                           Q. · Had you seen the $2 million note
                                                                10· · · · ·Q.·
                                                                10
11         Q. · Bear with me a second.
11· · · · ·Q.·                                                  11   prior to drafting the -- we'll call it the
                                                                11· ·prior
12 · · · ·A.·
12·        A. · No worries.                                     12   $5 million note?
                                                                12· ·$5
13 · · · ·Q.·
13·        Q. · So if you could turn to page 9 of                          A. · I don't know if I saw it before or
                                                                13· · · · ·A.·
                                                                13
14 ·the
14·   the -- I'm sorry, where -- of the second to               14
                                                                14· ·after.·
                                                                     after. I can't --
15 ·last
15·   last page of the document you're looking at.              15· · · · ·Q.·
                                                                15              Okay. But you've seen it?
                                                                           Q. · Okay.·
16 · · · ·A.·
16·        A. · Oh.                                             16         A. · But I've seen some -- again, I
                                                                16· · · · ·A.·
           Q. · Basically --
17 · · · ·Q.·
17·                                                             17   don't know that I've seen the final.
                                                                17· ·don't                             final.· I'm not
18 · · · ·A.·
18·        A. · Yeah.                                           18· ·the
                                                                18   the keeper of those documents, but I certainly
19 · · · ·Q.·
19·        Q. · -- the second to last page,                     19   know there was a $2 million note.
                                                                19· ·know
20    paragraph 19, subordination agreement controls?
20· ·paragraph                                                             Q. · Did you prepare any role in
                                                                20· · · · ·Q.·
                                                                20
21         A. · Yes.
21· · · · ·A.·                                                  21   drafting either the $2 million note or the
                                                                21· ·drafting
22         Q. · It references a subordination
22· · · · ·Q.·                                                  22· ·subordination
                                                                22   subordination agreement?
23    agreement dated December 31, 2016.
23· ·agreement                            2016.· Do you see                A. · I had reviewed the document --
                                                                23· · · · ·A.·
                                                                23
24    that on the third --
24· ·that                                                       24· ·documents.·
                                                                24   documents. I don't -- when you say "role," I
25         A. · Yes.
25· · · · ·A.·                                                  25· ·mean,
                                                                25   mean, I communicated the concept with -- I
                                                      Page 34                                                         Page 36
 1 · · · ·Q.·
·1·             Okay.· And this is a note that your
          Q. · Okay.                                             1 ·spoke
                                                                ·1· spoke to my client about it, and I've spoken to
 2 ·firm
·2· firm drafted?                                                   -- I believe -- I don't recall if it was Eric
                                                                 2 ·--
                                                                ·2·
 3 · · · ·A.·
·3·       A. · Yes.                                             ·3·
                                                                 3 ·or
                                                                    or a Kasowitz attorney, about the terms
 4 · · · ·Q.·
·4·       Q. · Okay.
                Okay.· And so what is this                       4 ·generally.
                                                                ·4· generally.
·5· agreement that it's referencing?
 5 ·agreement                                                    5 · · · ·Q.·
                                                                ·5·       Q. · Okay.
                                                                                Okay.· So I don't want to get into
          A. · I believe there's an agreement that
 6 · · · ·A.·
·6·                                                             ·6·
                                                                 6 ·what
                                                                    what you discussed with your client.·client. It's
·7· says that the Eric Herschmann $2 million
 7 ·says                                                         7 ·obviously
                                                                ·7· obviously privileged.
 8 ·promissory
·8· promissory note gets paid before this note gets                       A. · Of course.
                                                                 8 · · · ·A.·
                                                                ·8·
·9· paid.
 9 ·paid.                                                       ·9·       Q. · But let me break it down into
                                                                 9 · · · ·Q.·
10         Q. · Okay.
10· · · · ·Q.·  Okay.· And you had seen that                    10
                                                                10· ·elements.
                                                                     elements.
11   agreement before drafting this thing?
11· ·agreement                                                  11         A. · Sure.
                                                                11· · · · ·A.·
12         A. · Either I had seen it or I had been
12· · · · ·A.·                                                  12         Q. · So do you know which firm was the
                                                                12· · · · ·Q.·
13· ·told
13   told about it.it.· You know, the sum and substance         13   principle draftsman on the -- let's take it one
                                                                13· ·principle
14   was there is a subordination.
14· ·was                                                        14   at a time, the $2 million note?
                                                                14· ·at
15         Q. · And you know whether you saw it
15· · · · ·Q.·                                                  15         A. · We can take them both, because I
                                                                15· · · · ·A.·
16
16· ·firsthand
     firsthand or whether someone described it for              16· ·believe
                                                                16   believe they were both Kasowitz.
17
17· ·you?
     you?                                                       17              Okay.· Oftentimes with corporate
                                                                           Q. · Okay.
                                                                17· · · · ·Q.·
18         A. · I don't recall.
18· · · · ·A.·           recall.· I believe I've                18   documents, they go back and forth and they get
                                                                18· ·documents,
19   seen at least a draft of it, if I did not see
19· ·seen                                                       19· ·revised
                                                                19   revised drafted, negotiated by the parties
20   the final version.
20· ·the                                                        20· ·before
                                                                20                           final.· So did you play a
                                                                     before they go into final.
21         Q. · Okay.
21· · · · ·Q.·  Okay.· So let's move on to 3.    3.· So         21   role like that for either Arie or Orly Genger
                                                                21· ·role
22   if we could go back to Harris 2 --
22· ·if                                                         22   vis-a-vis the Kasowitz firm?
                                                                22· ·vis-à-vis
23         A. · Yep.
23· · · · ·A.·                                                             A. · I don't believe that there was a
                                                                23· · · · ·A.·
                                                                23
24         Q. · -- and specifically to Exhibit D.
24· · · · ·Q.·                                                  24   lot of back and forth, but yeah, I represented
                                                                24· ·lot
25         A. · D.
25· · · · ·A.·                                                  25   Arie. I reviewed -- as I said, I reviewed
                                                                25· ·Arie.·


         ESQUOSIBu i,
                                                 Exhibit A
                                                    Page 37                                                       Page 39
 1 ·drafts
·1·  drafts of both documents, but I don't recall               ·1·
                                                                 1 ·$2
                                                                     $2 million promissory note?
 2 ·there
·2·  there being a ton of back and forth.                       ·2·
                                                                 2 · · · ·A.·
                                                                          A. · I have no -- I have no knowledge of
 3 · · · ·Q.·
·3·                                   drafts? Were
          Q. · How did you see the drafts?·                     ·3·
                                                                 3 ·that.·
                                                                     that. Again, as I said, I don't think I've
 4 ·they
·4·  they e-mailed to you?                                      ·4·
                                                                 4 ·ever
                                                                     ever seen, other than perhaps in a production
 5 · · · ·A.·
·5·       A. · They were -- well, my offices are                ·5·
                                                                 5 ·from
                                                                     from you, the signed $2 million note. I
     not far from Kasowitz, so I believe I've gotten
 6 ·not
·6·                                                             ·6·
                                                                 6 ·certainly
                                                                     certainly have -- or the subordination
 7 ·some
·7·  some messengers.
             messengers.· I remember some phone calls.          ·7·
                                                                 7 agreement. Actually, this one isn't even fully
                                                                    ·agreement.·
 8 ·II don't know that I've seen -- I know there
·8·                                                             ·8·
                                                                 8 ·signed.
                                                                     signed.
·9·  were e-mails.
 9 ·were    e-mails.· I don't know that I have them,             9 · · · ·Q.·
                                                                ·9·       Q. · I think it's missing Arie's
10 ·because
10·   because I've looked, but I know there are                 10· ·signature.
                                                                10    signature.
11    e-mails.
11· ·e-mails.                                                   11· · · · ·A.·
                                                                11         A. · Yeah.
                                                                                 Yeah.· But I was certainly made
12 · · · ·Q.·
12·        Q. · You aren't representing Eric                    12· ·aware
                                                                12    aware of those documents.·
                                                                                         documents. On the $2 million
13 ·Herschmann
13·   Herschmann in this transactions?                          13· ·note,
                                                                13    note, Arie is a signator.
14 · · · ·A.·
14·        A. · No.                                             14· · · · ·Q.·
                                                                14         Q. · Yes.
15 · · · ·Q.·
15·        Q. · Do you know who was representing                15· · · · ·A.·
                                                                15         A. · I may have facilitated the receipt
16 ·Eric
16·   Eric Herschmann, if anyone?                               16· ·of
                                                                16    of his signature.
17 · · · ·A.·
17·        A. · My best sense is Eric Herschmann                17· · · · ·Q.·
                                                                17         Q. · Do you recall about when he signed
18 ·and
18·   and perhaps the Kasowitz firm.                            18· ·that?
                                                                18    that?
19 · · · ·Q.·
19·        Q. · Were there other Kasowitz attorneys             19         A. · I don't.
                                                                19· · · · ·A.·    don't.· I don't recall when he
20    you dealt with over there?
20· ·you                                                        20· ·signed
                                                                20                              note.· But I do recall
                                                                      signed that $2 million note.
21         A. · Other than Eric?
21· · · · ·A.·                                                  21    facilitating that signature.
                                                                21· ·facilitating
22         Q. · Yeah.
22· · · · ·Q.·  Yeah.· With regard to --                        22         Q. · So has Arie ever borrowed money
                                                                22· · · · ·Q.·
23         A. · The two documents.
23· · · · ·A.·                                                  23· ·from
                                                                23    from Mr. Hirschmann?
24         Q. · Yeah.
24· · · · ·Q.·                                                  24· · · · ·A.·
                                                                24         A. · I believe the $2 million note is
25         A. · I'm just trying to remember if
25· · · · ·A.·                                                  25· ·part
                                                                25                                    Arie.· Aren't they
                                                                      part and parcel of a loan to Arie.
                                                      Page 38                                                    Page 40
 1 ·there
·1·                        attorney.· I think there was
    there was another attorney.                                 ·1·
                                                                 1 ·both
                                                                    both borrowers?
 2 ·an
·2· an attorney there who had sent me a document,                2 · · · ·Q.·
                                                                ·2·       Q. · That was going to be my question,
·3· but I don't recall his name.
 3 ·but                     name.· If I find the                ·3·
                                                                 3 ·is
                                                                    is why is Mr. Hirschmann -- I'm sorry, why is
 4 ·e-mail,
·4· e-mail, I'll obviously tell you.                            ·4·
                                                                 4 ·Mr.
                                                                    Mr. Genger a signatory to the $2 million note
          Q. · Could it have been either Michael
 5 · · · ·Q.·
·5·                                                             ·5·
                                                                 5 ·to
                                                                    to Mr. Hirschmann?
    Rosenbloom or Jack Schulman?
 6 ·Rosenbloom
·6·                                                             ·6·       A. · Can I see that note?
                                                                 6 · · · ·A.·
 7 · · · ·A.·
·7·       A. · I don't know.
                       know.· It could have been                ·7·
                                                                 7 · · · ·Q.·   Sure.· It should be exhibit -- I
                                                                          Q. · Sure.
·8· Michael Rosenbloom sounds familiar.
 8 ·Michael                             familiar.· I've never   ·8·
                                                                 8 ·think
                                                                    think it's Exhibit B.
    heard of Schulman before.
 9 ·heard
·9·                                                             ·9·
                                                                 9 · · · ·A.·
                                                                          A. · Oh, here it is.
                                                                                            is.· That was a
10         Q. · Fair enough.
10· · · · ·Q.·       enough.· So what do you recall             10   $2 million obligation that Arie and Orly agreed
                                                                10· ·$2
11   about your communications with the Kasowitz
11· ·about                                                      11· ·to
                                                                11   to be jointly bound by.
12   firm or surrounding these two documents?
12· ·firm                                                       12
                                                                12· · · · ·Q.·   Okay. And did you have an
                                                                           Q. · Okay.·
           A. · Generally, they were providing the
13· · · · ·A.·
13                                                              13 understanding as to whether Arie has ever
                                                                13· ·understanding
14   documents to me on behalf of Arie.
14· ·documents                            Arie.· And then       14· ·actually
                                                                14   actually borrowed any money from
15   there was -- that was about it.
15· ·there                            it.· I mean, there        15   Mr. Hirschmann?
                                                                15· ·Mr.
16· ·wasn't
16   wasn't much -- as I said, there wasn't much of             16         A. · I don't know.
                                                                16· · · · ·A.·          know.· Other than this
17   red lines floating around.
17· ·red                  around.· We had this note,            17· ·2
                                                                17                                     borrowing.· I'm
                                                                     2 million, I don't know of any borrowing.
18   Arie needs to sign this note; we have a
18· ·Arie                                                       18· ·not
                                                                18   not saying it hasn't existed; I just don't
19   subordination agreement.
19· ·subordination     agreement.· We know Arie has             19   know.
                                                                19· ·know.
20   loaned money to Orly over the years.
20· ·loaned                                years.· We want      20· · · · ·Q.·
                                                                20         Q. · I'm not saying other than this
21   to
21· ·to  make   sure  Eric gets paid  --  or I want to          21· ·2
                                                                21      million.· I'm saying including this
                                                                     2 million.
22   make sure that I get -- receive my money before
22· ·make                                                       22· ·2
                                                                22   2 million, are you aware that Mr. Genger has
23   Arie. And that was the sum and substance.
23· ·Arie.·                                                     23· ·ever
                                                                23   ever actually borrowed any money from --
24         Q. · To the best of your knowledge, when
24· · · · ·Q.·                                                  24· · · · ·A.·
                                                                24         A. · Well, I know this $2 million got
25   did Arie and Orly execute and deliver the
25· ·did                                                        25· ·paid,
                                                                25   paid, so I -- this is a borrowing.


         ESQUOSIBu i,
                                                 Exhibit A
                                                  Page 41                                                    Page 43
 1 · · · ·Q.·
·1·       Q. · Paid from whom to whom?                        ·1·
                                                               1 ·payment
                                                                   payment of Orly's legal bills?
 2 · · · ·A.·
·2·       A. · From Eric.
                      Eric.· I don't know ultimately          ·2·
                                                               2 · · · ·A.·
                                                                        A. · Again, the receipt of the funds.
 3 ·who
·3·  who was the beneficiary.·
                    beneficiary. I'm sure they can            ·3·
                                                               3 ·Well
                                                                   Well -- strike that.
 4 ·tell
·4·  tell you better than me, but --                          ·4·
                                                               4 · · · · · · ·We
                                                                              We -- John, you and I, had agreed
·5·       Q. · You don't know what this note is
 5 · · · ·Q.·                                                 ·5·
                                                               5 ·with,
                                                                   with, I believe, the Court, agreeing that I
     for?
 6 ·for?
·6·                                                           ·6·
                                                               6 ·would
                                                                   would provide the checks and that you were
 7 · · · ·A.·
·7·       A. · I presumed it was related to legal             ·7·
                                                               7 getting the receipts into my IOLA account
                                                                  ·getting
 8 fees.
·8· ·fees.                                                    ·8·
                                                               8 ·directly         Arie.· So I had provided you with
                                                                   directly from Arie.
·9·       Q. · Okay.
 9 · · · ·Q.·                                                 ·9·
                                                               9 ·both
                                                                   both the checks that paid the Orly bills, as
10         A. · But, again, I don't want to get too
10· · · · ·A.·                                                10· ·well
                                                              10    well as a spreadsheet that would identify the
11    far out on a limb on guessing.
11· ·far                      guessing.· But that is my       11· ·loan
                                                              11   loan provided for the payment of said bills.
12    sense.
12· ·sense.                                                              Q. · Right.
                                                              12· · · · ·Q.·
                                                              12
13· · · · ·Q.·
13         Q. · Okay.
                Okay.· And I thought you had                  13· · · · ·A.·
                                                              13         A. · So I just want to be clear about
14    captured all of Orly's legal fees in your
14· ·captured                                                 14· ·that.
                                                              14   that.
15    recordkeeping?
15· ·recordkeeping?                                           15· · · · ·Q.·
                                                              15         Q. · Okay.·
                                                                               Okay. I take it that you or your
16         A. · No, sir.
16· · · · ·A.·      sir.· Absolutely not.                     16· ·firm
                                                              16   firm didn't personally pay any of the legal
17         Q. · So what's missing from your --
17· · · · ·Q.·                                                17· ·bills
                                                              17    bills for Orly Genger?
18         A. · Any fees that she paid directly, I
18· · · · ·A.·                                                18· · · · ·A.·
                                                              18         A. · I try not to do that.
19    would not have information on.
19· ·would                                                    19· · · · ·Q.·
                                                              19         Q. · And is there a third source, other
20         Q. · Okay.
20· · · · ·Q.·                                                20· ·than
                                                              20   than Arie or, say, Arie's company, AGA, or
21         A. · And we did our best to identify,
21· · · · ·A.·                                                21· ·Orly,
                                                              21    Orly, of incoming funds to pay Orly's bills?
22    'cause throughout the years, sometimes Orly
22· ·'cause                                                   22
                                                              22· · · · ·A.·
                                                                         A. · Nobody else wired money into my
23    would make payment for her fees.
23· ·would                             fees.· And so if you   23
                                                              23· ·IOLA
                                                                   IOLA account to pay Orly's bills.
24
24· ·noticed
      noticed on the spreadsheet, I -- and what took          24
                                                              24· · · · ·Q.·
                                                                         Q. · So it either would've been Orly, on
25
25· ·aa while was to identify the source of funds             25· ·the
                                                              25   the one hand, or Arie, on the other hand?
                                                  Page 42                                                     Page 44
 1 ·coming
·1·  coming into my IOLA account, so what I would do           1 · · · ·A.·
                                                              ·1·       A. · Yes, sir.
 2 ·is
·2·  is identify the gross amount of the bill, and             2 · · · ·Q.·
                                                              ·2·       Q. · And Arie might've been either
 3 ·then
·3·  then identify which portion Arie contributed                 personally, or might've been through his
                                                               3 ·personally,
                                                              ·3·
 4 ·with
·4·  with the delta, or difference, being what Orly            4 ·entity,
                                                              ·4· entity, I think he calls it AGA?
 5 ·would
·5·  would have contributed.                                   5 · · · ·A.·
                                                              ·5·       A. · It's called AGA, and my sense is
·6·             MR. DELLAPORTAS:
 6 · · · · · · ·MR. DELLAPORTAS:· Would you mind               6 ·most
                                                              ·6· most of the funds came in from AGA.
 7 just
·7· ·just   reading back the answer.
                             answer.· I just want to          ·7·       Q. · Did Arie or Orly ever use any other
                                                               7 · · · ·Q.·
 8 ·make
·8·  make sure I understand it.                                8 ·entities
                                                              ·8· entities that they're associated with to pay --
 9 · · · · · · ·(Whereupon,
·9·             (Whereupon, a portion of the record               to give you money to pay her legal bills?
                                                               9 ·to
                                                              ·9·
10    was read back.)
10· ·was                                                      10         A. · To pay Orly Genger legal bills, to
                                                              10· · · · ·A.·
11                                  bill." What,
            Q. · You're saying "the bill."·
11· · · · ·Q.·                                                11    the best of my knowledge, the only source of
                                                              11· ·the
12    specifically, are you talking about?
12· ·specifically,                                            12    funds to pay those bills came either from Arie
                                                              12· ·funds
13          A. · So there would be a legal bill for
13· · · · ·A.·                                                13    or his entity or from Orly.
                                                              13· ·or
14 ·Orly's
14·   Orly's services that would come in to me, say,          14 · · ·Q.·
                                                              14· ·      Q. · Okay.
                                                                               Okay.· And when money came in, how
15    for $300,000, is one example I recall.
15· ·for                                 recall.· Arie        15    did you know how to disburse it?
                                                              15· ·did                               it?· For example,
16    would have lent Orly $200,000, and you know,
16· ·would                                                    16    the $300,000 bill comes in from, say, Zeichner
                                                              16· ·the
17    wire that money into my account.
17· ·wire                        account.· And Orly           17    maybe, and you get some money from Orly and
                                                              17· ·maybe,
18    would wire 100,000 into my account.
18· ·would                          account.· When I put      18    some from Arie.
                                                              18· ·some           Arie.· Were you given instructions as
19    the receipt of both of those funds, I would
19· ·the                                                      19    to how to spend money when it came -- to whom
                                                              19· ·to
20    have adequate funds to then pay the Zeichner
20· ·have                                                     20    to direct the money when it came in?
                                                              20· ·to
21    bill.
21· ·bill.                                                    21         A. · Well, I would get monthly bills and
                                                              21· · · · ·A.·
22          Q. · And the documents you produced
22· · · · ·Q.·                                                22
                                                              22· ·II would have a monthly requirement, so it was
23    pursuant to our subpoenas, which we'll look at
23· ·pursuant                                                 23            straightforward.· I would either call
                                                                    pretty straightforward.
                                                              23· ·pretty
24    in a moment, those will reflect all monies
24· ·in                                                       24   Arie or I would call Bill Fisher or I would, on
                                                              24· ·Arie
25    incoming from either Orly or Arie for the
25· ·incoming                                                 25    occasion, speak to Orly and say we have these
                                                              25· ·occasion,



Q ESQUOSIBu i,
                                                Exhibit A
                                                 Page 45                                                         Page 47
 1 ·bills,
·1· bills, and it was really done that way.                     1 ·this
                                                               ·1· this agreement?
·2·
 2 · · · ·Q.·
          Q. · Okay.
                 Okay.· You produced, I think, one             ·2·
                                                                2 · · · ·A.·
                                                                         A. · I don't recall who drafted this
·3·
 3 ·e-mail
    e-mail with regard to the payment of one set of            ·3·
                                                                3 ·agreement.
                                                                   agreement.
 4 ·bills.·
·4· bills. I can't remember when it was, but --                 4 · · · ·Q.·
                                                               ·4·       Q. · Was it your firm?
·5·
 5 ·but
    but other than what you've produced, do you                ·5·
                                                                5 · · · ·A.·
                                                                         A. · I don't think we were the primary
·6·
 6 ·have
    have any written instructions from either Arie             ·6·
                                                                6 ·drafter
                                                                   drafter of this agreement.
 7 ·or
·7· or Orly with regard to the designation or use              ·7·
                                                                7 · · · ·Q.·
                                                                         Q. · Okay.
                                                                              Okay.· 'Cause I can represent that
·8·
 8 ·of
    of proceeds they delivered to your office for              ·8·
                                                                8 ·we
                                                                   we took Mr. Broser's deposition, and he thought
·9·
 9 ·legal
    legal bills?                                               ·9·
                                                                9 ·it
                                                                   it was your firm that drafted it?
10         A. · I have communications with Arie
10· · · · ·A.·                                                 10         A. · You know, it's possible.
                                                               10· · · · ·A.·                  possible.· I'm not
11· ·about
11   about the loan and draw down on the loan.                 11· ·going
                                                               11   going to rule out, but I don't recall it.
12· ·Sure.
12   Sure.                                                     12· · · · ·Q.·
                                                               12         Q. · Okay.
                                                                               Okay.· Do you know if Mr. Broser
13· · · · ·Q.·
13         Q. · Well, again, anything with regard              13
                                                               13· ·had
                                                                    had an attorney in connection with the trust
14· ·to
14   to the loan, we would ask that if you view it             14   agreement?
                                                               14· ·agreement?
15
15· ·as
     as privileged, it be logged, so we can                    15 · · ·A.·
                                                               15· ·      A. · I don't recall dealing with any
16· ·adequately
16   adequately determine whether or not we agree.             16· ·attorney
                                                               16   attorney for Mr. Broser regarding this
17· · · · · · · ·Now,
17               Now, the subpoena also sought                 17· ·agreement.
                                                               17   agreement.
18· ·documents
18   documents relating to a 2013 settlement                   18· · · · ·Q.·
                                                               18         Q. · What about Arie and Orly, did they
19· ·agreement.·
19   agreement. Are you generally familiar with the            19· ·have
                                                               19   have any other attorneys involved in this trust
20· ·2013
20   2013 litigation settlement agreement that Arie            20· ·agreement?
                                                               20   agreement?
21· ·and
21   and Orly entered into with the Brosers and the            21· · · · ·A.·
                                                               21         A. · No.
                                                                               No.· I believe it would have been
22· ·Trumps?
22   Trumps?                                                   22· ·me.
                                                               22   me.
23         A. · Yes.
23· · · · ·A.·                                                 23· · · · ·Q.·
                                                               23              Okay.· So if it wasn't your firm,
                                                                          Q. · Okay.
24
24· · · · ·Q.·    Okay.· Just broadly speaking, did
           Q. · Okay.                                          24   do you have any idea who else might have
                                                               24· ·do
25· ·your
25   your firm, or you, play a role with regard to             25· ·drafted
                                                               25   drafted this agreement?
                                                     Page 46                                                     Page 48
·1·
 1 ·that,
    that, that settlement agreement?                            1 · · · ·A.·
                                                               ·1·       A. · Well, that's where I sort of get
 2 · · · ·A.·
·2·       A. · I played -- strike that.                        ·2· stuck. Absent it being Mr. Broser, it likely
                                                                2 ·stuck.·
·3·
 3 · · · · · · ·II discussed the settlement                    ·3·
                                                                3 ·would
                                                                   would have been my firm then, 'cause I don't
 4 ·agreement
·4· agreement with Arie.  Arie.· My firm had no drafting        4 ·recall
                                                               ·4· recall any other attorney.
·5· role in that agreement.
 5 ·role                                                        5 · · · ·Q.·
                                                               ·5·       Q. · And you're appointed as an, it says
·6·
 6 · · · ·Q.·
          Q. · Okay.
                   Okay.· Okay.
                          Okay.· So in regard to that          ·6·
                                                                6 ·"initial
                                                                   "initial trustee" under this agreement, right?
 7 ·agreement,
·7· agreement, which parties, if any, did -- to the            ·7·       A. · Yes.
                                                                7 · · · ·A.·
·8·
 8 ·agreement
    agreement did you represent?                               ·8·       Q. · Are you still a trustee under this
                                                                8 · · · ·Q.·
·9·       A. · I represented Arie in that
 9 · · · ·A.·                                                  ·9·
                                                                9 ·trust?
                                                                   trust?
10· ·agreement.·
10   agreement. I represented Arie in that                     10· · · · ·A.·
                                                               10         A. · I have no idea.
11
11· ·agreement.
     agreement.                                                11
                                                               11· · · · ·Q.·
                                                                          Q. · Okay.
                                                                               Okay.· And let me just -- have you
12         Q. · Not Orly?
12· · · · ·Q.·                                                 12· ·seen
                                                               12   seen this document before?
13· · · · ·A.·
13         A. · I don't recall if I communicated               13· · · · ·A.·
                                                               13         A. · Yes.
14· ·with
14   with Orly about that agreement at that time.              14
                                                               14· · · · ·Q.·  Okay.· So do you have an
                                                                          Q. · Okay.
15         Q. · Okay.
15· · · · ·Q.·                                                 15· ·understanding
                                                               15   understanding as to what its purpose is?
16         A. · I do recall communicating with
16· · · · ·A.·                                                 16· · · · ·A.·
                                                               16         A. · I have an understanding that this
17
17· ·Arie.
     Arie.                                                     17   was a catchall for litigation proceeds.
                                                               17· ·was
18                MR. DELLAPORTAS:
18· · · · · · · ·MR.   DELLAPORTAS:· Okay. Okay.· Let's mark              Q. · What do you mean by that?
                                                               18· · · · ·Q.·
                                                               18
19· ·as
19   as Harris 4 a document labeled Genger                     19· · · · ·A.·
                                                               19         A. · There were -- again, I haven't read
20· ·litigation
20   litigation trust agreement.                               20· ·this
                                                               20   this document in a while, but my understanding,
21                (Whereupon, Harris Exhibit 4,
21· · · · · · · ·(Whereupon,                                   21   it identifies a couple of litigations, and
                                                               21· ·it
22
22· ·Genger
     Genger litigation trust agreement, was marked             22· ·should
                                                               22   should proceeds be realized from those
23   for identification as of this date by the
23· ·for                                                       23· ·litigations,
                                                               23   litigations, that those proceeds would come in
24
24· ·reporter.)
     reporter.)                                                24   to this trust.
                                                               24· ·to
25· · · · ·Q.·
25         Q. · My first question is:is:· Who drafted          25· · · · ·Q.·
                                                               25              Okay.· And which litigations?
                                                                          Q. · Okay.


Q ESQUOSIBu i,
                                                Exhibit A
                                                    Page 49                                                       Page 51
 1 · · · ·A.·
·1·       A. · I'd have to look.                              ·1·
                                                               1 ·tranches.·
                                                                  tranches. One of the tranches, I believe, was
 2 · · · ·Q.·
·2·       Q. · Do you have a recollection?                    ·2·
                                                               2 ·a
                                                                  a $10 million tranche, was sort of identified
 3 · · · ·A.·
·3·       A. · I don't.                                       ·3·
                                                               3 ·for
                                                                  for the Orly, quote-unquote, the Orly shares.
 4 · · · ·Q.·
·4·       Q. · Okay.                                          ·4·
                                                               4 ·Again,
                                                                  Again, this is going back a long way.   way.· And that
 5 · · · ·A.·
·5·       A. · Again, this is seven years ago at              ·5·
                                                               5 ·was
                                                                  was Orly's tranche, or proceeds from that
    this point.
 6 ·this
·6·                                                           ·6·
                                                               6 ·settlement     agreement.· And that had not been
                                                                  settlement agreement.
 7 · · · ·Q.·
·7·       Q. · Okay.
                  Okay.· And when you said the money          ·7·
                                                               7 ·actualized.·
                                                                  actualized. I think Orly lost that case, if I
·8· would be used for -- I'm sorry.
 8 ·would                                                     ·8·
                                                               8 ·remember
                                                                  remember correctly, but I know that 10 million
 9 · · · ·A.·
·9·       A. · I don't know that I said what the              ·9·
                                                               9 ·never
                                                                  never got paid.
                                                                                paid.· So none of the Orly proceeds
10
10· ·money
      money would be used for.                                10· ·ever
                                                              10   ever made it through the trust.trust.· It was really
11               MR. DELLAPORTAS:
11· · · · · · · ·MR. DELLAPORTAS:· Could you just             11· ·just
                                                              11   just the Arie proceeds, which I believe just
12    read back the last answer, the one before I'm
12· ·read                                                     12· ·about
                                                              12   about all of them, and if you show me
13    sorry. The substantive answer.
13· ·sorry.·                                                  13· ·documents,
                                                              13   documents, I'm happy to go through them with
14 · · · · · · ·(Whereupon,
14·              (Whereupon, a portion of the record          14· ·you,
                                                              14   you, but I believe just about all of those
15· ·was
15    was read back.)                                         15· ·proceeds
                                                              15   proceeds went to pay the Brosers.
16         Q. · And what was your understanding as
16· · · · ·Q.·                                                16· · · · ·Q.·
                                                              16         Q. · So the settlement agreement, if you
17 ·to
17·   to what was to become of the proceeds once they         17· ·may
                                                              17   may recall, identifies at least $50 million in
18    came into the trust?
18· ·came                                                     18· ·settlement
                                                              18   settlement proceeds, correct?
19         A. · If they were related -- I don't --
19· · · · ·A.·                                                19· · · · ·A.·
                                                              19         A. · Yes, sir.
20
20· ·II don't want to guess.
                        guess.· But I think as a              20· · · · ·Q.·
                                                              20         Q. · So you're saying --
21
21· ·general
      general concept, the idea was to the extent             21· · · · ·A.·
                                                              21         A. · Wait.
                                                                              Wait.· I think it identifies 50
22    Orly owed Arie money, that that money would be
22· ·Orly                                                     22 million. don't know that at least 50. I
                                                              22· ·million.·  I
23 paid. And to the extent that Me
23· ·paid.·                            Arie owed the          23· ·don't
                                                              23   don't know that there's an option for more.
24   Brosers money, pursuant to his loan, that that
24· ·Brosers                                                  24· · · · ·Q.·
                                                              24         Q. · I forget whether there was a few
25· ·would
25    would be paid, is my best sense.
                                   sense.· And once           25· ·dollars
                                                              25   dollars extra, is all I meant.
                                                   Page 50                                                        Page 52
·1·
 1 ·everyone's
    everyone's loan obligations would be -- then it            1 · · · ·A.·
                                                              ·1·       A. · I think it's 50.
                                                                                          50.· I think it's
·2·
 2 ·would
    would be otherwise distributed, was sort of my             2 ·exactly
                                                              ·2· exactly 50.
·3·
 3 ·10,000-foot
    10,000-foot recollection of it.                           ·3·
                                                               3 · · · ·Q.·
                                                                        Q. · You may be right.
                                                                                             right.· So, are you
 4 · · · ·Q.·
·4·       Q. · Okay.
               Okay.· And are you aware that                  ·4·
                                                               4 ·saying
                                                                  saying that other than whatever, the
    there's a bank account with Northern Trust Bank
 5 ·there's
·5·                                                           ·5·
                                                               5 ·approximately
                                                                  approximately 10 million in that escrow
·6·
 6 ·associated
    associated with this trust?                               ·6·
                                                               6 ·account,
                                                                  account, the other 40 million you viewed as the
 7 · · · ·A.·
·7·       A. · Only as -- only from this                      ·7·
                                                               7 ·Arie
                                                                  Arie proceeds under the settlement agreement?
·8· litigation.
 8 ·litigation.                                               ·8·       A. · Yes, sir.
                                                               8 · · · ·A.·
·9·
 9 · · · ·Q.·
          Q. · Okay.
               Okay.· But you're a cosignatory on             ·9·       Q. · So the 40 million is attributable
                                                               9 · · · ·Q.·
10· ·that
10    that account?                                           10· ·to
                                                              10   to the Arie shares?
11         A. · If -- I believe you if you tell me
11· · · · ·A.·                                                11         A. · Was attributable to the Arie shares
                                                              11· · · · ·A.·
12
12· ·II am.
        am.· I have never drawn money for my own              12   and the Arie litigation.
                                                              12· ·and             litigation.· My best recollection
13· ·benefit
13    benefit on that account.                                13· ·is
                                                              13   is we settled, and I use the royal "we," so
14
14· · · · ·Q.·
           Q. · Fair enough.
                       enough.· Have you authorized           14· ·excuse
                                                              14   excuse me, but that Arie settled that matter on
15· ·payments
15    payments from that account?                             15· ·the
                                                              15   the eve of either going to the Delaware Supreme
16· · · · ·A.·
16         A. · I believe some of the settlement              16· ·Court
                                                              16   Court or getting the Delaware Supreme Court
17· ·proceeds
17    proceeds from the Trump settlement went into            17   decision in his primary case against the
                                                              17· ·decision
18· ·that
18    that account, and then was used to repay Arie's         18· ·Trumps,
                                                              18   Trumps, and that everyone viewed it as right
19· ·debts
19    debts to the Brosers, if I'm not mistaken.              19· ·for
                                                              19   for settlement at that point, without that
20· · · · ·Q.·
20         Q. · Okay.                                         20· ·decision
                                                              20                       realized.· And, again, I don't
                                                                   decision being realized.
21         A. · I think the Arie portion of the
21· · · · ·A.·                                                21   remember if briefs had been filed or were about
                                                              21· ·remember
22· ·settlement
22    settlement proceeds went into that trust.               22· ·to
                                                              22   to be filed, but I recall that this was going
23· · · · ·Q.·
23         Q. · When you say the "Arie portion,"              23   to be our second time up in the Delaware
                                                              23· ·to
24
24· ·what
      what do you mean by that?                               24
                                                              24· ·Supreme
                                                                   Supreme Court.
25· · · · ·A.·
25         A. · The settlement agreement was in               25         Q. · Where in writing, if anywhere, is
                                                              25· · · · ·Q.·



Q ESQUOSIBu i,
                                                Exhibit A
                                                  Page 53                                                           Page 55
·1·
 1 ·it
    it reflected that of the $50 million in                    1 ·down
                                                              ·1· down the hall ask Yoav for the memo.  memo.· But I do
·2·
 2 ·settlement
    settlement proceeds, 40 million were for Arie             ·2·
                                                               2 ·recall
                                                                  recall the conversation, because I believe the
·3·
 3 ·and
    and 10 million or so were for Orly?                       ·3· agreement was signed in the summer.
                                                               3 ·agreement
·4·
 4 · · · ·A.·
          A. · Well, I believe the settlement                  4 · · · ·Q.·
                                                              ·4·       Q. · Uh-huh.
·5·
 5 ·agreement
    agreement identifies and carves out those                  5 · · · ·A.·
                                                              ·5·       A. · And I was in Saratoga, New York, on
·6·
 6 ·$10
    $10 million in a separate tranche.
                                 tranche.· It's not a          6 ·the
                                                              ·6· the phone with Yoav and Bryan -- so yes, I can
·7·
 7 ·distribution
    distribution waterfall, but I believe there are           ·7·
                                                               7 ·certainly
                                                                  certainly ask them.them.· But I recall drafting the
·8·
 8 ·subparagraphs
    subparagraphs that identify 17 million, 10                 8 ·memo.·
                                                              ·8· memo. I recall having an extensive
·9·
 9 ·million,
    million, 15 million, something like that.                 ·9· conversation on the memo with them.
                                                               9 ·conversation                           them.· And that
10· ·Don't
10                                    numbers.· But I
     Don't quote me on the exact numbers.                     10· ·is
                                                              10   is my best recollection.
11· ·know
11   know that $10 million was subidentified                  11
                                                              11· · · · ·Q.·
                                                                         Q. · Okay.
                                                                                  Okay.· So Orly's attorneys were
12· ·specifically
12   specifically for the purposes, and that money,           12
                                                              12· ·aware
                                                                   aware at the time that the only proceeds she
13· ·as
13   as you just reminded me, was being held in               13· ·was
                                                              13   was to receive under the 2013 settlement
14· ·escrow
14   escrow for Orly.·
                  Orly. So -- or if Orly had won her          14
                                                              14· ·agreement
                                                                   agreement was whatever she could obtain by --
15· ·case,
15                         believe.· So I think the
     case, you know, I believe.                               15   in litigation for the $10.3 million trust
                                                              15· ·in
16· ·document
16   document on its face pretty well identifies              16· ·account?
                                                              16   account?
17· ·those
17   those funds.                                             17
                                                              17· · · · ·A.·
                                                                         A. · Orly's attorneys absolutely were
18· · · · ·Q.·
18         Q. · Okay.·
                Okay. The settlement agreement                18   aware -- well, strike that.
                                                              18· ·aware
19· ·says
19   says whatever it says, and we can take a look.           19· · · · · · · ·II don't want to waive any
                                                              19
20· · · · ·A.·
20         A. · Sure.                                         20   privilege, so I'm not going to answer that
                                                              20· ·privilege,
21· · · · ·Q.·
21         Q. · Other than the settlement                     21· ·question
                                                              21   question unless can you explain to me why it's
22 agreement, is there any writing anywhere -- I
22· ·agreement,                                               22   not a privileged communication.
                                                              22· ·not
23· ·don't
23   don't mean a formal agreement; it can be an                         Q. · Because you said in connection with
                                                              23· · · · ·Q.·
                                                              23
24· ·e-mail,
24   e-mail, letter, note on a cocktail napkin,               24· ·the
                                                              24   the settlement agreement, you represented Arie,
25· ·anywhere
25   anywhere which reflects the allocation of                25
                                                              25· ·not   Orly.· So Orly was represented by the
                                                                   not Orly.
                                                    Page 54                                                       Page 56
·1·
 1 ·$50
    $50 million settlement proceeds that you have              1 ·Zeichner
                                                              ·1· Zeichner firm.firm.· So this would be --
·2·
 2 ·just
    just described, as between Arie and Orly                   2 · · · ·A.·
                                                              ·2·       A. · I believe she was also represented
·3· Genger?
 3 ·Genger?                                                   ·3·
                                                               3 ·by
                                                                  by Bill Wachtel.
·4·
 4 · · · ·A.·
          A. · I recall, although I cannot find,              ·4·
                                                               4 · · · ·Q.·
                                                                        Q. · That's fine.
·5·
 5 ·and
    and I have searched, drafting a memo outlining             5 · · · ·A.·
                                                              ·5·       A. · If I'm not mistaken.
·6·
 6 ·--
    -- and I remember discussing this memo vividly,           ·6·
                                                               6 · · · ·Q.·
                                                                        Q. · But not you.
                                                                                        you.· And so this would be
·7·
 7 ·'cause
    'cause I was in Saratoga, and I was on the                 7 ·a
                                                              ·7· a communication between parties?
·8·
 8 ·phone
    phone with Arie and then Yoav and Bryan                   ·8·       A. · Opposing attorneys.
                                                               8 · · · ·A.·
·9·
 9 ·Linebach,
    Linebach, discussing this settlement and Orly             ·9·       Q. · So I will say this:
                                                               9 · · · ·Q.·                  this:· To the extent
10· ·getting
10                       million.· I have searched high
     getting the $10 million.                                 10· ·you
                                                              10   you answer the question, I won't deem it as a
11· ·and
11   and low for this memo, as you could imagine it           11   waiver of privilege.
                                                              11· ·waiver
12· ·would
12   would be helpful to your case in resolving this          12         A. · I appreciate it.
                                                              12· · · · ·A.·                  it.· Thank you very
13· ·issue.·
13   issue. I have not yet found it.                          13· ·much.·
                                                              13   much. They absolutely, 100 percent,
14         Q. · Now, you said you sublease space
14· · · · ·Q.·                                                14   unequivocally, knew that that was her proceeds,
                                                              14· ·unequivocally,
15· ·from
15   from Zeichner Ellman, correct?                           15· ·the
                                                              15   the 10.3, and that was all her proceeds.
16· · · · ·A.·
16         A. · Yes, sir.                                     16· · · · ·Q.·
                                                              16         Q. · And those were the only proceeds
17· · · · ·Q.·
17         Q. · Or license, I forget.                         17· ·she
                                                              17   she was going to get under that particular
18· · · · ·A.·
18         A. · Yes, it is a license.                              agreement?
                                                              18· ·agreement?
                                                              18
19· · · · ·Q.·
19         Q. · Did you walk down the hall and ask            19· · · · ·A.·
                                                              19         A. · Can you repeat the question.
20· ·Zeichner
20   Zeichner Ellman if they have a copy of this              20· · · · · · · ·(Whereupon,
                                                              20               (Whereupon, a portion of the record
21· ·memo?
21   memo?                                                    21   was read back.)
                                                              21· ·was
22· · · · ·A.·
22         A. · Did I ask them if they had a copy             22         A. · That was the only proceeds she was
                                                              22· · · · ·A.·
23· ·of
23   of the memo, you know, I have not done that. I           23· ·going
                                                              23   going to get under that agreement.
24· ·did
24   did not even think to do that, to be honest              24               MR. DELLAPORTAS:
                                                              24· · · · · · · ·MR.  DELLAPORTAS:· Okay.  Okay.· You've
25· ·with
25          you.· I'm happy to go do that.
     with you.                          that.· I can walk     25   been going for a while.
                                                              25· ·been                  while.· I know you have a


         ESQUOSIBu i,
                                                Exhibit A
                                                  Page 57                                                        Page 59
·1·
 1 ·rough
    rough voice, so let's take a ten-minute break.           ·1·
                                                              1 · · · ·Q.·
                                                                       Q. · What do you recall specifically
 2 · · · · · · ·THE
·2·             THE WITNESS:
                    WITNESS:· Great.                         ·2·
                                                              2 ·about
                                                                 about that?
·3·
 3 · · · · · · ·(Whereupon,
                (Whereupon, a recess was taken.)             ·3·
                                                              3 · · · ·A.·
                                                                       A. · I specifically recall that since
 4 · · · ·Q.·
·4·       Q. · (By Mr. Dellaportas)
                        Dellaportas)· Turn to the            ·4·
                                                              4 ·Bill
                                                                 Bill was no longer involved in the case, and
    last page on the Harris Exhibit 4 the trust
 5 ·last
·5·                                                          ·5·
                                                              5 ·the
                                                                 the Kasowitzes had taken on full responsibility
·6· agreement.
 6 ·agreement.                                               ·6·
                                                              6 ·for
                                                                 for Orly -- strike that.
 7 · · · ·A.·
·7·       A. · Yes.                                          ·7·
                                                              7 · · · · · · ·II recall that Bill Wachtel was no
 8 · · · ·Q.·
·8·       Q. · Do you see it says -- appears to be           ·8·
                                                              8 ·longer
                                                                 longer involved in the case, and we needed
 9 ·an
·9· an amendment with regard to fees paid to the             ·9·
                                                              9 ·someone
                                                                 someone else to receive the proceeds.
     Wachtel firm?
10· ·Wachtel
10                                                           10· · · · ·Q.·
                                                             10         Q. · Okay.·
                                                                                 Okay. So if I could just direct
11         A. · Yes.
11· · · · ·A.·                                               11· ·your
                                                             11   your attention back to your second subpoena.
12         Q. · Do you recall what, if anything,
12· · · · ·Q.·                                               12· · · · ·A.·
                                                             12         A. · Sure.
                                                                                Sure.· Is that No. 2?
13· ·was
13   was paid out of the settlement proceeds to the          13· · · · ·Q.·
                                                             13         Q. · The thicker one, yeah.yeah.· Harris 2.
14   Wachtel firm?
14· ·Wachtel                                                 14· · · · ·A.·
                                                             14         A. · Okay.
15         A. · I have no idea.
15· · · · ·A.·                                               15· · · · ·Q.·
                                                             15         Q. · And specifically to Exhibit B to
16
16· · · · ·Q.·
           Q. · Okay.
                 Okay.· Do you know if there was             16· ·that
                                                             16   that subpoena.
     ever fees paid to the Wachtel firm in
17· ·ever
17                                                           17· · · · ·A.·
                                                             17         A. · Sure.
                                                                                Sure.· Hold on.
18· ·connection
18   connection with the 2013 settlement agreement?          18· · · · ·Q.·
                                                             18         Q. · That's the $2 million promissory
19         A. · I had nothing to do with -- I've
19· · · · ·A.·                                               19· ·note
                                                             19   note we looked at earlier.
     never paid the Wachtel firm out of my IOLA
20· ·never
20                                                           20· · · · ·A.·
                                                             20         A. · Getting there.
                                                                                         there.· Got it.
21   account, as you see from the checks.
21· ·account,                         checks.· I'd first     21· · · · ·Q.·
                                                             21         Q. · And specifically page 5 of that
22   seen this document in connection with this
22· ·seen                                                    22· ·document.
                                                             22   document.
23   litigation. I was not involved in the drafting
23· ·litigation.·                                            23· · · · ·A.·
                                                             23         A. · Yes.
24
24· ·or
     or negotiation or any aspect of this agreement,         24· · · · ·Q.·
                                                             24         Q. · And subsection F of that document
25   nor do I know if anything's ever been paid out
25· ·nor                                                     25· ·--
                                                             25   -- on that page.
                                                   Page 58                                                       Page 60
 1 ·of
·1·  of it.                                                   1 · · · ·A.·
                                                             ·1·       A. · Yes.
 2 · · · ·Q.·
·2·        Q. · Are you aware of, more generally,             2 · · · ·Q.·
                                                             ·2·       Q. · And it references that certain
·3·
 3 ·of
     of any kind of fee discussions or fee dispute           ·3·
                                                              3 ·agreement
                                                                 agreement dated as of March 31, 2017, between
 4 ·involving
·4·  involving the Wachtel firm?                              4 ·the
                                                             ·4· the borrowers, David Broser, the lender and the
·5·
 5 · · · ·A.·
           A. · No.·
                 No. I cannot disavow this enough.           ·5·
                                                              5 ·escrow
                                                                 escrow agent named therein; do you see that?
·6·
 6 ·II know nothing of it.                                   ·6·       A. · Yes.
                                                              6 · · · ·A.·
 7 · · · ·Q.·
·7·              Okay.· Fair enough.
           Q. · Okay.                                        ·7·
                                                              7 · · · ·Q.·
                                                                       Q. · When you saw this note, did you
·8·
 8 · · · · · · ·Are
                Are you aware of a 2017 agreement            ·8·
                                                              8 ·inquire
                                                                 inquire as to what that agreement was?
·9·
 9 ·by
     by which Arie and Orly agreed to put certain of          9 · · · ·A.·
                                                             ·9·       A. · I did not.
10· ·the
10    the future settlement proceeds in escrow?                         Q. · Did you not notice at the time?
                                                             10· · · · ·Q.·
                                                             10
11          A. · Only in connection with this
11· · · · ·A.·                                               11· ·Were
                                                             11                    interested?· Or what was going on
                                                                  Were you not interested?
12· ·litigation.
12    litigation.                                            12
                                                             12· ·there?
                                                                  there?
13· · · · ·Q.·
13          Q. · Meaning what?                               13· · · · ·A.·
                                                             13         A. · Either A, B, or all of the above.
14          A. · Meaning I received a copy of your
14· · · · ·A.·                                               14
                                                             14· · · · ·Q.·
                                                                        Q. · You don't remember?
15
15· ·letter
      letter filed yesterday --                                         A. · I don't.
                                                             15· · · · ·A.·
                                                             15
16· · · · ·Q.·
16          Q. · Yes.                                        16         Q. · Now, with regard to the $2 million
                                                             16· · · · ·Q.·
17          A. · -- that identified this document.
17· · · · ·A.·                                               17· ·note
                                                             17   note that we're looking at, did you find it
18· · · · ·Q.·
18          Q. · Okay.
                  Okay.· You were unaware of that            18· ·curious
                                                             18   curious or strange that a married couple would
19· ·2017
19    2017 agreement prior to my letter?                     19
                                                             19· ·execute
                                                                  execute a $2 million promissory note between
            A. · I was generally unaware.
20· · · · ·A.·
20                                 unaware.· I don't         20· ·themselves
                                                             20   themselves during the -- just a few months into
21    ever recall, to this date, reading that
21· ·ever                                                    21   their marriage?
                                                             21· ·their
22· ·agreement.·
22    agreement. And the only thing I was aware of,          22         A. · Not at all.
                                                             22· · · · ·A.·
23· ·that
23    that I recall being aware of contemporaneously,        23· · · · ·Q.·
                                                             23         Q. · Okay.
                                                                             Okay.· Did you --
      is that changing out the escrow agent from Bill
24· ·is
24                                                           24· · · · ·A.·
                                                             24         A. · My wife's a matrimonial lawyer
25· ·Wachtel
25    Wachtel to Michael Bowen.                              25   dealing with high net worth people.
                                                             25· ·dealing                         people.· I've seen



Q ESQUOSIBu i,
                                               Exhibit A
                                               Page 61                                                    Page 63
·1·
 1 ·promissory
    promissory notes, I've seen all sorts of               ·1·
                                                            1 ·didn't
                                                               didn't have to, but it was prepared in
 2 ·things.·
·2· things. And I should say my ex-wife, 'cause             2 ·anticipation
                                                           ·2· anticipation of filing it with the UCC.
                                                                                                  UCC.· I did
 3 ·I've
·3· I've also recently gotten divorced.
                                   divorced.· So, yes, I    3 ·not
                                                           ·3· not recall or realize it had not been.
·4·
 4 ·do
    do not find that the least bit odd.                     4 · · · ·Q.·
                                                           ·4·       Q. · Okay.
·5·
 5 · · · ·Q.·   Okay. Now, the other note, I'll
          Q. · Okay.·                                      ·5·       A. · Until your representation, which I
                                                            5 · · · ·A.·
·6·
 6 ·call
    call it the $5 million note, since there were          ·6·
                                                            6 ·obviously
                                                               obviously believe.
 7 ·ten
·7· ten earlier notes reflecting the exact same            ·7·       Q. · Now, you mentioned a few times a
                                                            7 · · · ·Q.·
·8·
 8 ·amount
    amount of debt, why were they all consolidated         ·8·
                                                            8 ·messenger
                                                               messenger service.
·9·
 9 ·into
    into a single note at that time?                        9 · · · ·A.·
                                                           ·9·       A. · Yes.
           A. · I think I had requested that in
10· · · · ·A.·
10                                                         10         Q. · What messenger service do you use
                                                           10· · · · ·Q.·
11   order to file -- to make it easier to file the
11· ·order                                                      at your firm?
                                                           11· ·at
                                                           11
12· ·UCCs.·
12   UCCs. And I just thought it would be easier to        12         A. · I use -- there are ZEK, or
                                                           12· · · · ·A.·
13   have it in one number.
13· ·have                                                  13   Zeichner, messengers that deliver messages.
                                                           13· ·Zeichner,
14
14· · · · ·Q.·
           Q. · Now, the UCCs don't reflect any            14
                                                           14· · · · ·Q.·    see.· So they're like internal
                                                                      Q. · I see.
15· ·amount
15   amount of debt at all; do they?                       15   Zeichner
                                                           15· ·Zeichner    Ellman   messengers?
           A. · I don't recall.
16· · · · ·A.·
16                      recall.· I'm looking at                       A. · Yes.
                                                           16· · · · ·A.·
                                                           16
17   them -- I have to look at them right now.
17· ·them                                      now.· My    17         Q. · They bill you for it?
                                                           17· · · · ·Q.·
18· ·best
18   best recollection is when you file a UCC, you         18         A. · They bill me for it, yes.
                                                           18· · · · ·A.·
19   would identify the basis of the debt upon which
19· ·would                                                 19         Q. · And other than in the context with
                                                           19· · · · ·Q.·
20
20· ·you're
     you're filing the UCC.                                20· ·the
                                                           20   the current discovery disputes, have you had
21
21· · · · ·Q.·
           Q. · So why not just attach the ten             21   communications over the years with Mitchell
                                                           21· ·communications
22
22· ·notes?
     notes?                                                22 Goldberg? That would be the lawyer for David
                                                           22· ·Goldberg?·
23· · · · ·A.·
23         A. · It's obviously burdensome.·
                                burdensome. You            23
                                                           23· ·Broser.
                                                                Broser.
24   miss one.
24· ·miss   one.· It's just easier to have a               24         A. · Other than in the current
                                                           24· · · · ·A.·
25· ·consolidated
25                    note.· I do this with clients all
     consolidated note.                                    25· ·conversations
                                                           25                              years.· I think the
                                                                conversations over the years.
                                               Page 62                                                    Page 64
 1 ·the
·1·  the time.
          time.· It's not an unusual process.              ·1· first time I spoke to him is in connection with
                                                            1 ·first
 2 · · · ·Q.·
·2·       Q. · So it was --                                 2 ·this
                                                           ·2· this litigation.
 3 · · · ·A.·
·3·       A. · I mean, if -- in the ordinary               ·3·
                                                            3 · · · ·Q.·     Okay.· What about have you ever
                                                                     Q. · Okay.
·4·
 4 ·course,
     course, I would take Orly's current additional        ·4·
                                                            4 ·heard
                                                               heard of a law firm called Richards Kibbe?
·5·
 5 ·notes,
     notes, and then have a second amended and             ·5·
                                                            5 · · · ·A.·
                                                                     A. · No.
·6·
 6 consolidated secured promissory note, is
    ·consolidated                                          ·6·       Q. · Are you familiar with a 2007 Genger
                                                            6 · · · ·Q.·
·7·  probably best practices right now.
 7 ·probably                                                7 ·family
                                                           ·7· family trust?
                                                                         trust?· I'm sorry, Orly Genger family
·8·
 8 · · · ·Q.·
          Q. · The actual notes are not attached           ·8· trust. I left out a word, a critical word,
                                                            8 ·trust.·
·9·
 9 ·to
     to any of your UCC filings; is it?                    ·9·
                                                            9 ·Orly
                                                               Orly Genger family trust?
10         A. · Again, I'm still looking at that.
10· · · · ·A.·                                             10         A. · A 2007 Orly Genger family trust. I
                                                           10· · · · ·A.·
11
11· ·II think it was.
                 was.· I'd be surprised if it wasn't.      11
                                                           11· ·don't.·
                                                                don't. My best answer is maybe.
12· ·I'm
12    I'm just trying to see any indication that it        12
                                                           12· · · · ·Q.·
                                                                      Q. · Okay.·
                                                                             Okay. Next, I'd like to mark a
13· ·was.·
13    was. I am sure it was attached to the filing.        13· ·document
                                                           13   document production you made on February 8,
14         Q. · Do you have any record of actually
14· · · · ·Q.·                                             14   2019, as Harris Exhibit 5.
                                                           14· ·2019,
15
15· ·providing
      providing that, that note to any of the states       15               (Whereupon, Harris Exhibit 5,
                                                           15· · · · · · · ·(Whereupon,
16    in which you filed the UCC?
16· ·in                                                    16   February 8, 2019, production, was marked for
                                                           16· ·February
17         A. · Well, I have the UCC and the note
17· · · · ·A.·                                             17
                                                           17· ·identification
                                                                identification as of this date by the
18
18· ·here,
      here, so I have no indication it wasn't              18· ·reporter.)
                                                           18   reporter.)
19· ·attached.
19    attached.                                            19         Q. · Mr. Harris, if you can actually
                                                           19· · · · ·Q.·
20
20· · · · ·Q.·
           Q. · I can represent to you that we've          20· ·just
                                                           20   just go to Exhibit B. B.· It's about halfway
21    reviewed all the UCC filings and we don't see
21· ·reviewed                                              21
                                                           21· ·through
                                                                through the stack.
22· ·any
22    any reference to the note or to a dollar amount      22         A. · Exhibit B is halfway through the
                                                           22· · · · ·A.·
23    in any of these files.
23· ·in                                                    23· ·stack.·
                                                           23   stack. Yes.                      yet.· Oh, Exhibit
                                                                           Yes.· I don't have it yet.
24         A. · Okay.·
24· · · · ·A.·   Okay. So then I will have to              24   B. Yeah, Exhibit B.
                                                           24· ·B.·
25· ·acquire
25    acquire -- perhaps it was not required and we        25
                                                           25· · · · ·Q.·
                                                                      Q. · I'm just hoping you can walk me


Q ESQUOSIBu i,
                                             Exhibit A
                                                  Page 65                                                      Page 67
 1 ·through
·1· through what's in Exhibit B here.                       ·1· these all the same filings?
                                                             1 ·these
 2 · · · ·A.·
·2·       A. · Well, I think this is the same copy           2 · · · ·Q.·
                                                            ·2·       Q. · I don't know whether they're
 3 ·of
·3· of the New Jersey UCC filing I, again, produced          3 ·successive
                                                            ·3· successive filings or the same copies of
 4 ·yesterday.
·4· yesterday.                                               4 ·filings.
                                                            ·4· filings.
·5·
 5 · · · ·Q.·
          Q. · Okay.
               Okay.· And then two pages later is            5 · · · ·A.·
                                                            ·5·       A. · Well, let's just spend a minute,
·6· the Texas UCC filing?
 6 ·the                                                     ·6·
                                                             6 ·because
                                                                because there is a filing number and a date on
 7 · · · ·A.·
·7·       A. · And then the Texas UCC filing.                7 ·them.
                                                            ·7· them.
·8·
 8 · · · ·Q.·  Okay.· So neither of those either
          Q. · Okay.                                        ·8·
                                                             8 · · · ·Q.·
                                                                      Q. · Yes.
 9 ·references
·9· references the amount of the secured debt or             9 · · · ·A.·
                                                            ·9·       A. · And I'm just curious.
                                                                                          curious.· No, they're
10   attaches the note, correct?
10· ·attaches                                                    not all of the same filing.
                                                            10· ·not
                                                            10
11         A. · I'm taking your representation.
11· · · · ·A.·                   representation.· It        11
                                                            11· · · · ·Q.·
                                                                       Q. · Okay.
                                                                            Okay.· So is there --
12   was my intent to attach it, and I can only
12· ·was                                                    12         A. · There are different file number and
                                                            12· · · · ·A.·
13· ·presume
13   presume it was not required, so it wasn't              13· ·they
                                                            13   they have different time stamps in.
14   attached. But until today, I would have told
14· ·attached.·                                             14· · · · ·Q.·
                                                            14         Q. · Understood.
                                                                            Understood.· So is there a reason
15   you it was attached.
15· ·you                                                    15   you
                                                            15· ·you   made   multiple filings within the same state
16
16· · · · ·Q.·  Okay.· And then the next document
           Q. · Okay.                                       16   for what looks, at least, very similar --
                                                            16· ·for
17   in Exhibit B is just the $5.3 million note we
17· ·in                                                     17· · · · ·A.·
                                                            17         A. · Because, as I said earlier, with
18· ·looked
18   looked at, correct?                                    18
                                                            18· ·not
                                                                 not having appreciated that fact, I was under
19
19· · · · ·A.·
           A. · Yes.                                        19   the impression, which obviously I was wrong,
                                                            19· ·the
20         Q. · Let's get past that.
20· · · · ·Q.·                                                   that the initial filing was for that $5 million
                                                            20· ·that
                                                            20
21         A. · We, for some reason, have another
21· · · · ·A.·                                              21   note, and then I just got in the habit of every
                                                            21· ·note,
22   copy of the New Jersey filing, and another copy
22· ·copy                                                   22 time there was a note including a different
                                                            22· ·time
23   of the Texas filing, and then we have a $21,000
23· ·of                                                     23   filing, which if there was no dollar amount or
                                                            23· ·filing,
24   note.
24· ·note.                                                  24· ·note
                                                            24   note attached, I clearly didn't have to.
25         Q. · Okay.
25· · · · ·Q.·  Okay.· The $21,000 note is dated            25
                                                            25· · · · ·Q.·  Okay.· So the second filing was for
                                                                       Q. · Okay.
                                                 Page 66                                                     Page 68
 1 ·March
·1·  March 27, 2018?                                         1 ·the
                                                            ·1· the second $58,000?
 2 · · · ·A.·
·2·       A. · Yes, sir.                                     2 · · · ·A.·
                                                            ·2·       A. · Right.
                                                                            Right.· My sense is the filings by
·3·       Q. · And do you recall about when that
 3 · · · ·Q.·                                                3 ·date
                                                            ·3· date and time are indicative of attached to a
·4·
 4 ·was
     was signed by Ms. Genger?                               4 ·note,
                                                            ·4· note, but clearly, the notes weren't attached.
·5·
 5 · · · ·A.·
          A. · I don't.
                 don't.· I would presume sometime            5 · · · ·Q.·
                                                            ·5·       Q. · Okay.
                                                                            Okay.· They all seem to be filed --
·6· ·thereafter.
 6 thereafter.                                               6 · · · ·A.·
                                                            ·6·       A. · I could have saved myself money and
 7 · · · ·Q.·
·7·             Okay. And do you know why, since
          Q. · Okay.·                                        7 ·time
                                                            ·7· time --
·8·  the 2016 note was only signed at least a month
 8 ·the                                                      8 · · · ·Q.·
                                                            ·8·       Q. · Sure.
·9·  after this document, the $21,000 debt was not
 9 ·after                                                    9 · · · ·A.·
                                                            ·9·       A. · -- by just keeping this to one note
10· ·included
10    included in that note?                                10   -- one filing.
                                                            10· ·--
11         A. · Yes.
11· · · · ·A.·  Yes.· As I said earlier, we had             11         Q. · They all seem to be filed on
                                                            11· · · · ·Q.·
      some certains due and owing from Arie to Orly
12· ·some
12                                                          12   August 3rd?
                                                            12· ·August
13    through '16, and I wanted to preserve that and
13· ·through                                                13         A. · They do, just different times for,
                                                            13· · · · ·A.·
14    roll up those other notes to that subcertain.
14· ·roll                                                   14 I
                                                            14· ·I don't   know why, but --
15
15· ·II didn't have all of the '17 data available to        15         Q. · Okay.
                                                            15· · · · ·Q.·
      me at that time, nor did I have all of the '18
16· ·me
16                                                          16         A. · I assume I had all of the notes
                                                            16· · · · ·A.·
17    data, and I like to do things by calendar year,
17· ·data,                                                  17   signed and with me and it was just easier to
                                                            17· ·signed
18· ·just
18    just cleaner.                                         18   file them all at the same time.
                                                            18· ·file
19· · · · ·Q.·
19         Q. · If we could skip past the note to           19         Q. · So then next, if we get -- skip
                                                            19· · · · ·Q.·
20
20· ·the
      the next --                                           20   past the UCCs, we see another note for $58,000
                                                            20· ·past
21         A. · Sure.
21· · · · ·A.·                                              21   dated April 23rd, 2018.
                                                            21· ·dated                2018.· Do you see that?
22         Q. · Looks like another UCC filing
22· · · · ·Q.·                                              22         A. · Yes.
                                                            22· · · · ·A.·
23    statement. Maybe another copy of the New
23· ·statement.·                                            23         Q. · Do you recall when Orly signed this
                                                            23· · · · ·Q.·
24
24· ·Jersey
      Jersey UCC.                                           24
                                                            24· ·document?
                                                                 document?
25         A. · With all these UCC filings, are
25· · · · ·A.·                                              25         A. · I don't, but, again, I presume if
                                                            25· · · · ·A.·



Q ESQUOSIBu i,
                                              Exhibit A
                                                    Page 69                                                        Page 71
·1·
 1 ·it
    it was attached to the filing signed -- filing             ·1·
                                                                1 ·period
                                                                    period end of 2008 through '15, which is an
·2·
 2 ·filed
    filed on the same date, August 3rd, it was                 ·2·
                                                                2 ·exhaustive,
                                                                    exhaustive, but not complete list of all the
·3·
 3 ·sometime
    sometime prior between that April date and the             ·3·
                                                                3 ·fees
                                                                    fees paid on behalf of Orly that represent the
·4·
 4 ·August
    August date.                                                4 ·$5.3
                                                               ·4·  $5.3 million note, but as indicated to the
·5·
 5 · · · ·Q.·
          Q. · Other than the UCCs you've produced             ·5·
                                                                5 ·court,
                                                                    court, indicative and a substantial portion of
·6·
 6 ·to
    to us, did your firm file any other UCCs on                ·6·
                                                                6 ·that
                                                                    that amount.
·7·
 7 ·behalf
    behalf of Arie or Orly Genger?                             ·7·
                                                                7 · · · ·Q.·   Okay.· And I think the note was
                                                                         Q. · Okay.
·8·
 8 · · · ·A.·
          A. · On behalf of Arie or Orly?                      ·8· ·through
                                                                8 through     2016;   wasn't it?
·9·
 9 · · · ·Q.·
          Q. · I should say Arie Genger.                        9 · · · ·A.·
                                                               ·9·       A. · Yes, sir.
10· · · · ·A.·
10         A. · Okay.·
                  Okay. Have I filed any other UCCs            10
                                                               10· · · · ·Q.·
                                                                          Q. · And so why aren't there 2016
11· ·on
11   on behalf of Arie?
                      Arie?· As it relates to Orly or as       11    numbers on this chart?
                                                               11· ·numbers
12· ·it
12   it relates to any matter?                                 12         A. · My recollection of our call with
                                                               12· · · · ·A.·
13· · · · ·Q.·
13         Q. · Just as it relates to Orly?                    13· ·the
                                                               13    the Court was '17 through '15.
                                                                                                  '15.· I couldn't find
14· · · · ·A.·
14         A. · No.
                  No.· These -- except for the ones            14    seven, and this represents, as indicated,
                                                               14· ·seven,
15· ·that
15   that we attempted to file --                              15· ·approximately
                                                               15    approximately 4.5 of the 5.3, so I thought it
           Q. · Sorry.
16· · · · ·Q.·
16                                                             16· ·was
                                                               16    was more than representative of the total of
17· · · · ·A.·
17         A. · No worries.                                    17    the Orly debt to Arie.
                                                               17· ·the
18· · · · · · · ·(Whereupon,
18               (Whereupon, a portion of the record           18
                                                               18· · · · ·Q.·
                                                                          Q. · Okay.
                                                                               Okay.· And then underneath it are
19· ·was
19   was read back.)                                           19    all the checks that are referenced herein?
                                                               19· ·all
20· · · · ·A.·
20         A. · If she was an Israeli citizen,                 20         A. · I believe so.
                                                               20· · · · ·A.·
21· ·these
21   these were the only UCCs that we filed.   filed.· And I   21         Q. · That was your intention?
                                                               21· · · · ·Q.·
22· ·don't
22 don't      know  if the DC one   ever fully went            22         A. · That was my intention.
                                                               22· · · · ·A.·
23· ·through.
23   through.                                                  23
                                                               23· · · · ·Q.·
                                                                          Q. · Fair enough.
                                                                                     enough.· When you describe
24· · · · · · · ·MR.
24                    DELLAPORTAS:· Let's next mark
                 MR. DELLAPORTAS:                              24· ·those
                                                               24    those as loans, on what do you base your belief
25· ·as
25   as Harris Exhibit 6, a thick production that              25    that the money for each of these came from Arie
                                                               25· ·that
                                                   Page 70                                                         Page 72
 1 ·Mr.
·1· Mr. Harris made to us, the first page of which              1 ·Genger?
                                                               ·1· Genger?
·2· reads "Genger payments IOLA 4/24/19."
 2 ·reads                                                       2 · · · ·A.·
                                                               ·2·       A. · I would receive funds -- unless
 3 · · · · · · ·(Whereupon,
·3·             (Whereupon, Harris Exhibit 6,                  ·3·
                                                                3 ·otherwise
                                                                   otherwise indicated, I would receive funds from
·4· Genger payments IOLA 4/24/19, was marked for
 4 ·Genger                                                      4 ·Arie
                                                               ·4· Arie for Orly's loans to pay Orly's legal fees.
 5 ·identification
·5· identification as of this date by the                      ·5·       Q. · So you --
                                                                5 · · · ·Q.·
·6·
 6 ·reporter.)
    reporter.)                                                 ·6·       A. · Money would come into my IOLA
                                                                6 · · · ·A.·
·7·       A. · I just want to say, upon reviewing
 7 · · · ·A.·                                                   7 ·account.
                                                               ·7· account.
·8·
 8 ·the
    the Exhibit No. 5, my best sense is in each of             ·8·       Q. · So you had indicated that in some
                                                                8 · · · ·Q.·
 9 ·the
·9· the UCC filings in each of the states, we                  ·9·
                                                                9 ·circumstances,
                                                                   circumstances, Orly would pay directly?
10· ·attached
10   attached the note that it corresponded to that            10         A. · In some circumstances, Orly would
                                                               10· · · · ·A.·
11   filing. I don't know why the state has not
11· ·filing.·                                                  11   pay directly or -- but those would be fees that
                                                               11· ·pay
12· ·registered
12                      note.· But my best recollection
     registered that note.                                     12   would not come through my office.
                                                               12· ·would
13· ·is
13   is that we did, in fact, attach the note to               13· · · · ·Q.·
                                                               13         Q. · Okay.
                                                                                Okay.· In any circumstances, did
14   each of the filings.
14· ·each                                                      14 Orly
                                                               14· ·Orly   pay  you to pay legal fees?
15         Q. · So if you could tell me what the
15· · · · ·Q.·                                                            A. · Yes.
                                                               15· · · · ·A.·
                                                               15
16   chart, which is on the first four pages of
16· ·chart,                                                               Q. · And where's that reflected on this
                                                               16· · · · ·Q.·
                                                               16
17   Exhibit 6, if you could tell me what this
17· ·Exhibit                                                   17
                                                               17· ·chart?
                                                                    chart?
     document is?
18· ·document
18                                                             18         A. · That's reflected in -- a good
                                                               18· · · · ·A.·
19
19· · · · ·A.·   Sure.· We had a meeting confer with
           A. · Sure.                                               example of that is, like in -- by way of
                                                               19· ·example
                                                               19
20· ·the
20   the Court about producing checks that were --             20· ·example,
                                                               20   example, on the May 2015, check number 2798.
21· ·that
21   that represented a goodly portion of the                  21         Q. · I'm sorry, what was the date?
                                                               21· · · · ·Q.·
22   $5.3 million note.
22· ·$5.3           note.· That paid legal fees from           22         A. · I'm sorry.
                                                               22· · · · ·A.·       sorry.· May 2015.
                                                                                                2015.· It's at the
23· ·my
23                account.· So this represents my search
     my IOLA account.                                          23· ·bottom
                                                               23   bottom of page 3, the last one.
24· ·of
24   of my records of my IOLA account that                     24· · · · ·Q.·
                                                               24         Q. · Okay.
     represented loans from Arie to Orly for the
25· ·represented
25                                                             25         A. · It's to the Kasowitz firm.
                                                               25· · · · ·A.·



Q ESQUOSIBu i,
                                                Exhibit A
                                               Page 73                                                      Page 75
 1 · · · ·Q.·
·1·       Q. · Yes.                                       ·1·
                                                           1 ·represented
                                                              represented payments by Orly to me.    me.· In the
 2 · · · ·A.·
·2·       A. · It was $313,000.                            2 ·earlier
                                                          ·2· earlier ones, I'd have to go back to my notes
 3 · · · ·Q.·
·3·       Q. · You made a check out for 313,000?           3 ·when
                                                          ·3· when I had prepared this to give you that
 4 · · · ·A.·
·4·       A. · Correct.
               Correct.· Which should be reflected         4 ·detail.·
                                                          ·4· detail. And I believe in the December '09, by
·5·
 5 ·in
    in the attachment.                                     5 ·giving
                                                          ·5· giving way of a different example, the
·6·       Q. · But you're saying that Arie only
 6 · · · ·Q.·                                             ·6· difference, at one point ZEK wasn't breaking up
                                                           6 ·difference,
·7·
 7 ·loaned
    loaned the $99,950?                                    7 ·their
                                                          ·7· their bills, so that check represented a couple
·8·
 8 · · · ·A.·
          A. · Yes, sir.                                  ·8·
                                                           8 ·of
                                                              of matters, including, I believe, the apartment
·9·
 9 · · · ·Q.·
          Q. · And the rest came from Orly?               ·9· trust matter, so that this only represented the
                                                           9 ·trust
           A. · Yes, sir.
10· · · · ·A.·
10                                                        10   representation for Orly.
                                                          10· ·representation
11         Q. · And so is that the case with each
11· · · · ·Q.·                                            11         Q. · I see.
                                                          11· · · · ·Q.·
12· ·of
12   of the ones where you have a note?                   12         A. · The 31558.
                                                          12· · · · ·A.·
           A. · No.
13· · · · ·A.·
13                                                        13· · · · ·Q.·
                                                          13         Q. · Who paid the bills for the
14
14· · · · ·Q.·  Okay.· 'Cause I note that in each
           Q. · Okay.                                     14
                                                          14· ·apartment
                                                               apartment trust matter?
15· ·--
15   -- in each of the cases where you have a note,       15         A. · I believe Arie lent the trust
                                                          15· · · · ·A.·
     that the outbound check is for more than the
16· ·that
16                                                        16   money.
                                                          16· ·money.
17· ·amount
17   amount that you've logged, correct?                  17
                                                          17· · · · ·Q.·  Okay. At a certain point, the
                                                                     Q. · Okay.·
18· · · · ·A.·
18         A. · Correct.·
                Correct. There are notes for each         18· ·trust
                                                          18   trust prevailed in that litigation, correct?
19· ·time
19   time the amount of money I received as loan          19         A. · Correct.
                                                          19· · · · ·A.·
     proceeds from Arie for the benefit of Orly,
20· ·proceeds
20                                                        20· · · · ·Q.·
                                                          20         Q. · And it obtained clear title to the
21   where the check is greater, I've indicated
21· ·where                                                21· ·two
                                                          21   two apartments, correct?
22· ·that.·
22   that. But not in each of those cases is the          22         A. · Yes, sir.
                                                          22· · · · ·A.·
     difference made up of money from Orly.
23· ·difference
23                                                        23· · · · ·Q.·
                                                          23         Q. · And then it sold those apartments
24         Q. · So who made up the difference in
24· · · · ·Q.·                                            24   to third parties, correct?
                                                          24· ·to
25· ·the
25   the other cases?                                     25         A. · Yes.
                                                          25· · · · ·A.·
                                               Page 74                                                      Page 76
 1 · · · ·A.·
·1·       A. · Good question.
                      question.· So in the other           1 · · · ·Q.·
                                                          ·1·        Q. · What became of the proceedings?
 2 ·cases,
·2· cases, some of it was for fees that were not          ·2·
                                                           2 · · · ·A.·
                                                                    A. · Beyond the scope.
                                                                                       scope.· I'm not going to
 3 ·Orly's
·3· Orly's responsibility, that were paid directly        ·3·
                                                           3 ·answer.·          something.· Pick a choice.·
                                                               answer. Pick something.                choice. That
 4 ·by
·4· by -- paid by Arie.
                    Arie.· By way of example, Sal         ·4·
                                                           4 ·has
                                                               has nothing to do with this.
·5· Walker, August 2014, check 2711.
 5 ·Walker,                           2711.· The Orly     ·5·
                                                           5 · · · ·Q.·
                                                                     Q. · Is Orly not a beneficiary of the
 6 ·portion
·6·                11830. The difference was the Arie
    portion was 11830.·                                   ·6·
                                                           6 apartment trust?
                                                              ·apartment
 7 ·portion.·
·7· portion. And so I only recorded the Orly               7 · · · ·A.·
                                                          ·7·       A. · I don't recall the terms of the
    portion.
 8 ·portion.
·8·                                                       ·8·
                                                           8 ·apartment
                                                               apartment trust.
 9 · · · ·Q.·
·9·       Q. · I see.
                 see.· I see.
                         see.· So in some                 ·9·
                                                           9 · · · ·Q.·
                                                                     Q. · Are you the trustee, one of the
10 ·instances,
10·  instances, these were shared representations         10· ·trustees
                                                          10    trustees to the apartment trust?
11   and the bills were split?
11· ·and                                                  11· · · · ·A.·
                                                          11         A. · I don't believe I am a trustee of
12 · · · ·A.·
12·        A. · Correct.                                  12· ·the
                                                          12    the apartment trust.
           Q. · Do you recall which instances were
13 · · · ·Q.·
13·                                                       13· · · · ·Q.·
                                                          13         Q. · And why do you believe it's not
14 ·--
14·  -- reflect direct payments by Orly versus which      14· ·beyond
                                                          14    beyond the scope of the -- why do you believe
15 ·instances
15·  instances reflect some sort of fee sharing           15· ·it's
                                                          15    it's beyond the scope of the deposition?
     arrangement between Arie and Orly, with regard
16 ·arrangement
16·                                                       16· · · · ·A.·
                                                          16         A. · Because this is about proceeds --
17 ·to
17·  to those checks that have notes by them?                   this is about the collection of monies from
                                                          17· ·this
                                                          17
18·        A. · Okay.
18 · · · ·A.·   Okay.· Again, the direct -- when          18· ·Orly,
                                                          18    Orly, not about her being a beneficiary of a
19 ·you
19·  you say "direct payment by Orly," I just want        19· ·trust
                                                          19    trust and what's in that trust.
20   to be clear.
20· ·to                                                   20· · · · ·Q.·
                                                          20         Q. · Okay.·                 it.· Has
                                                                           Okay. Let me refine it.
21         Q. · I'm sorry, direct payment to you to
21· · · · ·Q.·                                            21· ·either
                                                          21    either Orly or any of Orly's lawyers or other
22   pay Orly?
22· ·pay                                                  22· ·creditors
                                                          22    creditors received any proceeds from the
23         A. · That's okay.
23· · · · ·A.·          okay.· I don't.
                                 don't.· I know the       23· ·apartment
                                                          23    apartment trust?
24   Kasowitz one.·
24· ·Kasowitz     one. I know the ZEK, for the May 2015   24· · · · ·A.·
                                                          24         A. · Not that I'm aware of.
25   ZEK one, and I know the September 2015 ZEK all
25· ·ZEK                                                  25· · · · ·Q.·
                                                          25         Q. · With regard to -- let's just focus


Q ESQUOSIBu i,
                                            Exhibit A
                                                 Page 77                                                              Page 79
 1 ·on
·1· on 2014 and 2015, if we can.                                  ·1·
                                                                   1 ·gotten
                                                                      gotten different checks at different times, but
 2 · · · ·A.·
·2·       A. · Sure.                                              ·2·
                                                                   2 ·the
                                                                      the Harris 6 is intended to be a comprehensive
 3 · · · ·Q.·
·3·       Q. · So in 2014, there's a bill to                      ·3·
                                                                   3 ·set
                                                                      set of all the checks, and the others are
 4 ·Kasowitz?
·4· Kasowitz?                                                     ·4·
                                                                   4 ·duplicative;
                                                                      duplicative; is that correct?
·5·       A. · Let me get there.
 5 · · · ·A.·               there.· In 2014,                      ·5·
                                                                   5 · · · ·A.·
                                                                            A. · In Harris Exhibit 7, compared to 6,
·6·
 6 ·there's
    there's a --                                                  ·6·
                                                                   6 ·for
                                                                      for 14, that is the intent, except in 7, you
 7 · · · ·Q.·
·7·       Q. · There's a check made out to                        ·7·
                                                                   7 ·have
                                                                      have the back of the checks.checks.· You don't have
 8 ·Kasowitz
·8· Kasowitz from your firm for $313,000?                         ·8·
                                                                   8 ·the
                                                                      the back of the checks in Harris 6.     6.· And in
 9 · · · ·A.·
·9·       A. · In '15, not '14.                                   ·9·
                                                                   9 ·Harris
                                                                      Harris 8, you have checks that are not in 6
10         Q. · I apologize.
10· · · · ·Q.·     apologize.· May 2015?                          10· ·that
                                                                  10   that were intended to evidence -- strike that.
11         A. · Yes.
11· · · · ·A.·                                                    11· · · · · · · ·In
                                                                  11               In Harris 8, I believe are the same
12
12· · · · ·Q.·
           Q. · And of that, that's Arie loaned                   12· ·checks
                                                                  12    checks as in Harris 6.   6.· At one point, you got
13· ·99,950,
13   99,950, there about?                                         13· ·additional
                                                                  13   additional checks to evidence that the wire
14 · · · ·A.·
14·        A. · Yes, sir.                                         14· ·that
                                                                  14   that came to my IOLA account that included
15         Q. · The rest was paid by Orly?
15· · · · ·Q.·                                                    15· ·settlement
                                                                  15    settlement proceeds from the 2013 settlement
           A. · Yes, sir.
16· · · · ·A.·
16                                                                16· ·went
                                                                  16    went to pay Arie's legal fees.fees.· So you had
17         Q. · Where did -- what was the source of
17· · · · ·Q.·                                                    17· ·checks
                                                                  17    checks that were related to Arie's legal fees,
18   the Orly payment?
18· ·the                                                          18· ·but
                                                                  18    but I don't see them here.
19         A. · I'm sorry.·
19· · · · ·A.·       sorry. A wire came into my                   19· · · · ·Q.·
                                                                  19         Q. · Okay.·
                                                                                    Okay. I think we reached an
     account from Orly.
20· ·account
20                                                                20· ·agreement
                                                                  20   agreement where we'd back out all the checks
21
21· · · · ·Q.·
           Q. · Okay.
                  Okay.· We would ask you to produce              21· ·which
                                                                  21    which were not Orly related.
22   that, that wire.
22· ·that,                                                        22 · · ·A.·
                                                                  22· ·      A. · Okay.·
                                                                                    Okay. That's fine.
                                                                                                    fine.· Never mind.
23· · · · · · · ·Same
23               Same with -- you see two more notes              23· · · · ·Q.·
                                                                  23         Q. · Okay.
24   for Zeichner Ellman where the check amount you
24· ·for                                                          24· · · · ·A.·
                                                                  24         A. · Do you still want me to hold 6?
     paid was greater than the Arie loan amount?
25· ·paid
25                                                                25· · · · ·Q.·
                                                                  25         Q. · No, I'm done with this.
                                                        Page 78                                                     Page 80
 1 · · · ·A.·
·1·       A. · In 2015, correct.                                   1 · · · ·A.·
                                                                  ·1·       A. · Got it.
 2 · · · ·Q.·
·2·       Q. · In each of those, was the                           2 · · · · · · ·MR.
                                                                  ·2·             MR. DELLAPORTAS:
                                                                                       DELLAPORTAS:· I'd like to next
 3 ·difference
·3· difference made up by a payment to your firm                  ·3·
                                                                   3 ·mark
                                                                      mark as Harris Exhibit 9 a page from a Northern
 4 ·from
·4· from Orly?                                                    ·4·
                                                                   4 ·Trust
                                                                      Trust bank statement.
 5 · · · ·A.·
·5·       A. · As I indicated earlier, that's my                   5 · · · · · · ·(Whereupon,
                                                                  ·5·             (Whereupon, Harris Exhibit 9,
 6 ·best
·6· best recollection, yes.                                       ·6·
                                                                   6 ·Northern
                                                                      Northern Trust bank statement, was marked for
 7 · · · ·Q.·
·7·       Q. · So for the 2015 payments, the three                ·7·
                                                                   7 ·identification
                                                                      identification as of this date by the
·8·
 8 ·wires
    wires that you appear to receive direct from                  ·8·
                                                                   8 ·reporter.)
                                                                      reporter.)
 9 ·Orly,
·9· Orly, we would ask that those be produced.                    ·9·       Q. · So Harris Exhibit 9 is an account
                                                                   9 · · · ·Q.·
                 If I could next mark another
10· · · · · · · ·If
10                                                                10· ·statement
                                                                  10   statement dated August 10, 2018.
                                                                                                      2018.· And it shows
11   production from your firm of checks.·
11· ·production                           checks. I forget        11   a wire sent from Orly Genger in the amount of
                                                                  11· ·a
12   the date of it.
12· ·the               it.· It doesn't have a cover note.         12
                                                                  12· ·$9,434.56
                                                                       $9,434.56 to your IOLA account; do you see
13· ·But
13   But it's for -- date of the first check, for                 13· ·that?
                                                                  13   that?
14 these purposes, January 24, 2014.
14· ·these                                 2014.· We can mark     14         A. · I do.
                                                                  14· · · · ·A.·
15   that as Harris Exhibit 7.
15· ·that                                                         15· · · · ·Q.·
                                                                  15         Q. · Is there a reason no documentation
16               (Whereupon, Harris Exhibit 7,
16· · · · · · · ·(Whereupon,                                      16· ·was
                                                                  16   was produced by you about this transaction?
17·
17 ·checks,
     checks, first one dated January 24, 2014, was                17· · · · ·A.·
                                                                  17         A. · Let me go back to 6.
                                                                                                     6.· But to the
18   marked for identification as of this date by
18· ·marked                                                            extent it was not connected with the Arie loan,
                                                                  18· ·extent
                                                                  18
19   the reporter.)
19· ·the                                                          19
                                                                  19· ·it
                                                                       it would not necessarily have been produced.
                 (Whereupon, Harris Exhibit 8,
20· · · · · · · ·(Whereupon,
20                                                                20· · · · ·Q.·
                                                                  20         Q. · The first subpoena sought all
21· ·checks,
21   checks, first one dated 7/3/13, was marked for               21 documents concerning financial arrangements
                                                                  21· ·documents
22   identification as of this date by the
22· ·identification                                               22   with Orly Genger.
                                                                  22· ·with
23· ·reporter.)
23   reporter.)                                                   23         A. · If I -- yes.
                                                                  23· · · · ·A.·
24         Q. · We had a little discussion off the
24· · · · ·Q.·                                                    24         Q. · Also all documents concerning any
                                                                  24· · · · ·Q.·
25   record. I just want to make clear that we've
25· ·record.·                                                          assets of Orly Genger?
                                                                  25· ·assets
                                                                  25


Q ESQUOSIBu i,
                                                   Exhibit A
                                                   Page 81                                                          Page 83
·1·       A. · I presume this went out to pay a
 1 · · · ·A.·                                                   1 · · · ·A.·
                                                               ·1·       A. · I cannot.
 2 ·bill.·
·2· bill. So it wouldn't be an asset or a                       2 · · · ·Q.·
                                                               ·2·               Okay. So with regard to both
                                                                         Q. · Okay.·
 3 ·financial
·3· financial arrangement.                                      3 ·Harris
                                                               ·3· Harris 9 and Harris 10, we would ask you to
·4·
 4 · · · ·Q.·
          Q. · Where did the money go?                         ·4·
                                                                4 ·produce
                                                                   produce all records associated therewith,
·5·       A. · You see how many checks I write,
 5 · · · ·A.·                                                  ·5·
                                                                5 ·including
                                                                   including any bills paid thereby.
·6·
 6 ·you
    you don't certainly expect that I recall what              ·6·
                                                                6 · · · · · · ·Are
                                                                               Are these legal bills or other
·7·
 7 ·happened
    happened on August 15 of 2018.                              7 ·kinds
                                                               ·7· kinds bills?
                                                                            of
·8·
 8 · · · ·Q.·
          Q. · All I know is that --                            8 · · · ·A.·
                                                               ·8·       A. · I don't believe I ever paid
 9 · · · ·A.·
·9·       A. · Plus my reporting to you did not go              9 ·anything
                                                               ·9· anything other than legal bills -- well, I paid
10· ·through
10              '18.· I can tell you that I responded
     through '18.                                              10   court reporting bills for Orly.·
                                                               10· ·court                         Orly. Anything
11· ·to
11   to subpoena and that I'm not holding those                11   related to litigation.
                                                               11· ·related       litigation.· I don't think I paid --
12
12· ·funds.
     funds.                                                    12   I've never paid anything not related to
                                                               12· ·I've
13· · · · ·Q.·
13                           that.· So I'm asking
           Q. · Yes, I get that.                               13   litigation, directly or indirectly.
                                                               13· ·litigation,
14    what you did with those funds.
14· ·what                                                      14               MR. DELLAPORTAS:
                                                               14· · · · · · · ·MR.   DELLAPORTAS:· Okay.· Okay. So last,
           A. · I paid a bill on behalf of Orly.
15· · · · ·A.·
15                                                             15   if we could look at Harris Exhibit 11.
                                                               15· ·if                                        11.· That's
16· · · · ·Q.·
16         Q. · What bill?                                     16· ·a
                                                               16   a Vanguard statement.
17· · · · ·A.·
17         A. · I can't sit here and tell you that.            17               (Whereupon, Harris Exhibit 11,
                                                               17· · · · · · · ·(Whereupon,
18
18· ·II have no recollection.                                  18· ·Vanguard
                                                               18   Vanguard statement, was marked for
19· · · · ·Q.·
19         Q. · It was just last August.
                                  August.· No                  19   identification as of this date by the
                                                               19· ·identification
20· ·recollection?
20   recollection?                                             20· ·reporter.)
                                                               20   reporter.)
21· · · · ·A.·
21         A. · Again, you've subpoenaed my IOLA               21         Q. · So in this one, if you look -- this
                                                               21· · · · ·Q.·
22· ·account.·
22   account. I have a lot of clients, and I write             22   is Harris 11.
                                                               22· ·is           11.· If you look at the second page,
23· ·a
23                                   account.· I have
     a lot of checks out of that account.                           there's a -- looks like Ms. Genger, on
                                                               23· ·there's
                                                               23
24· ·zero
24          recollection.· I couldn't even tell you
     zero recollection.                                        24   August 10, 2018, liquidated what looks to be
                                                               24· ·August
25· ·what
25    what checks I wrote last month for clients.              25   her entire Vanguard account, $62,000.
                                                               25· ·her
                                                     Page 82                                                      Page 84
 1 · · · ·Q.·
·1·        Q. · Were you aware that this was just               1 · · · ·A.·
                                                               ·1·       A. · It does.
·2·
 2 ·two
     two weeks after Orly had lost summary judgment             2 · · · ·Q.·
                                                               ·2·       Q. · And wired it to an account, which,
 3 ·in
·3·  in the federal case?                                      ·3·
                                                                3 ·according
                                                                   according to the next page, was, again, your
 4 · · · ·A.·
·4·        A. · No, I was not aware of the date of              4 ·IOLA
                                                               ·4·          account.· Do you see that?
                                                                   IOLA account.
     the loss of the summary judgment until
 5 ·the
·5·                                                             5 · · · ·A.·
                                                               ·5·       A. · I'm looking.
·6·
 6 ·yesterday.
     yesterday.                                                ·6·
                                                                6 · · · ·Q.·
                                                                         Q. · What became of this $62,000?
 7               MR. DELLAPORTAS:
·7· · · · · · · ·MR. DELLAPORTAS:· Okay.Okay.· I'd like         7 · · · ·A.·
                                                               ·7·       A. · It was -- a fee was paid.
·8·  to next mark as Harris Exhibit 10 Morgan
 8 ·to                                                                   Q. · You have no recollection of what
                                                                8 · · · ·Q.·
                                                               ·8·
·9·  Stanley bank statement.
 9 ·Stanley                                                     9 ·the
                                                               ·9· the 62,000 was used for?
                 (Whereupon, Harris Exhibit 10,
10· · · · · · · ·(Whereupon,
10                                                             10         A. · John, I really wish I could help
                                                               10· · · · ·A.·
11    Morgan Stanley bank statement, was marked for
11· ·Morgan                                                    11   you. I don't.
                                                               11· ·you.·
12
12· ·identification
      identification as of this date by the                    12         Q. · So we ask that all records
                                                               12· · · · ·Q.·
13· ·reporter.)
13    reporter.)                                               13· ·associated
                                                               13   associated therewith also be produced.
14
14· · · · ·Q.·
            Q. · If you could look at just the last            14               MR. DELLAPORTAS:
                                                               14· · · · · · · ·MR. DELLAPORTAS:· I'd like to next
15· ·page
15    page of this.                                            15   mark as Harris Exhibit 12 a document production
                                                               15· ·mark
            A. · Yes, sir.
16· · · · ·A.·
16                                                             16· ·from
                                                               16   from Stein & Harris dated September 28, 2018.
17          Q. · And here's another wire from Orly
17· · · · ·Q.·                                                 17               (Whereupon, Harris Exhibit 12,
                                                               17· · · · · · · ·(Whereupon,
18· ·to
18        you.· This one, August 14, 2018 for $12,000?
      to you.                                                  18   document from Stein & Harris, dated
                                                               18· ·document
19          A. · Yes, sir.
19· · · · ·A.·                                                      September 28, 2018, was marked for
                                                               19· ·September
                                                               19
20          Q. · Do you still hold that money?
20· · · · ·Q.·                                                 20· ·identification
                                                               20   identification as of this date by the
21          A. · No.·
21· · · · ·A.·    No. I hold no money for Orly                 21   reporter.)
                                                               21· ·reporter.)
22
22· ·Genger.
      Genger.                                                  22         Q. · So, Mr. Harris, in addition to your
                                                               22· · · · ·Q.·
23          Q. · What became of that money?
23· · · · ·Q.·                                                 23
                                                               23· ·firm,
                                                                    firm, we also subpoenaed -- you were the
24          A. · A bill was paid.
24· · · · ·A.·                                                 24   register agent for Everything Important LLC,
                                                               24· ·register
25          Q. · You can't tell us what bill?
25· · · · ·Q.·                                                 25· ·and
                                                               25   and we've served a subpoena on that entity.entity.· Do



Q ESQUOSIBu i,
                                                Exhibit A
                                                 Page 85                                                      Page 87
·1·
 1 ·you
     you recall that?                                         1 · · · ·Q.·
                                                             ·1·       Q. · So, Mr. Harris, on -- this appears
·2·
 2 · · · ·A.·
           A. · Yes, sir.                                    ·2·
                                                              2 ·to
                                                                 to be an e-mail that Mr. Futterman forward me
·3·
 3 · · · ·Q.·
           Q. · If we could look to pages 3 and 4            ·3·
                                                              3 ·of
                                                                 of what purports to be an e-mail from you to
·4·
 4 ·of
     of the document.                                        ·4·
                                                              4 ·him.·
                                                                 him. Do you see that, dated October 9th, 2018?
·5·
 5 · · · ·A.·
           A. · Yes.                                         ·5·       A. · Yes.
                                                              5 · · · ·A.·
·6·
 6 · · · ·Q.·
           Q. · Can you tell us what these                   ·6·
                                                              6 · · · ·Q.·
                                                                       Q. · Did you, in fact, send this e-mail?
·7·
 7  ·documents
     documents      are?                                     ·7·
                                                              7 · · · ·A.·
                                                                       A. · I believe so.
·8·
 8 · · · ·A.·
           A. · You had asked, if I recall                   ·8·       Q. · And did you, in fact, advise
                                                              8 · · · ·Q.·
·9·
 9 ·correctly,
     correctly, for ownership indications for                ·9·
                                                              9 ·Mr.
                                                                 Mr. Futterman that, quote, please be advised
10· ·Everything
10    Everything Important.                                  10· ·that
                                                             10   that all works of art by Orly Genger held by
11· · · · ·Q.·
11          Q. · Uh-huh.                                     11   the gallery are owned by Everything Important,
                                                             11· ·the
12· · · · ·A.·
12          A. · So I believe that schedule A would          12   LLC?
                                                             12· ·LLC?
13· ·be
13    be to evidencing the initial percentage                13· · · · ·A.·
                                                             13         A. · Correct.
14· ·ownership,
14    ownership, and then I believe there was a sale         14         Q. · Now, you just told me you had zero
                                                             14· · · · ·Q.·
15· ·of
15    of some portion of that ownership from Orly to         15
                                                             15· ·knowledge
                                                                  knowledge of whatever assets were owned by
16· ·Arie
16    Arie Genger that resulted in Arie becoming the         16· ·Everything
                                                             16                  Important.· So on what basis did you
                                                                  Everything Important.
17· ·52
17    52 percent owner, I believe, if it's three             17   make this statement?
                                                             17· ·make
18· ·shares,
18    shares, and he owned 49 before.                        18         A. · I still don't even know what works
                                                             18· · · · ·A.·
19· · · · ·Q.·
19          Q. · Was it your firm which prepared             19· ·of
                                                             19   of art held by that gallery this references,
20· ·this
20    this bill of sale?                                     20· ·other
                                                             20   other than knowing that any works of art
21· · · · ·A.·
21          A. · No.                                         21
                                                             21· ·prepared
                                                                  prepared by Orly at this gallery were owned by
22·
22   · · · ·Q.·
            Q. · Which lawyers did that?                     22   Everything. Whether it's one piece or ten
                                                             22· ·Everything.·
23· · · · ·A.·
23          A. · I have no knowledge of that.                23· ·piece,
                                                             23   piece, I have no idea.
24· · · · ·Q.·
24          Q. · Okay.·
                  Okay. How did you come to get this         24
                                                             24· · · · ·Q.·
                                                                        Q. · What's the basis of your knowledge
25· ·document?
25    document?                                              25· ·to
                                                             25   to that effect?
                                                   Page 86                                                       Page 88
 1 · · · ·A.·
·1·       A. · It was sent to me by either Orly or           ·1·
                                                              1 · · · ·A.·
                                                                       A. · I've been so informed?
 2 ·Arie.·
·2· Arie. I don't recall whom.                                2 · · · ·Q.·
                                                             ·2·       Q. · By your client?
 3 · · · ·Q.·
·3·       Q. · Okay.
                  Okay.· And you're counsel to               ·3·
                                                              3 · · · ·A.·
                                                                       A. · Yes.
 4 ·Everything
·4· Everything Important, LLC?                                4 · · · ·Q.·
                                                             ·4·       Q. · Have you ever seen any
·5·       A. · I have had -- I'm not general
 5 · · · ·A.·                                                ·5·
                                                              5 ·documentation
                                                                  documentation which reflects that the art owned
·6·
 6 ·counsel
    counsel to them, but I have had particular               ·6·
                                                              6 ·by
                                                                  by this gallery is, in fact, owned by
·7· assignments for Everything Important.
 7 ·assignments                                               7   Everything Important, LLC?
                                                             ·7· ·Everything
·8·       Q. · Does Everything Important maintain
 8 · · · ·Q.·                                                ·8·       A. · Have I ever seen any document that
                                                              8 · · · ·A.·
 9 ·records
·9· records which identify what assets the company           ·9·
                                                              9 ·would
                                                                  would evidence --
10
10· ·has?
     has?                                                               Q. · A bill of lading?
                                                             10· · · · ·Q.·
                                                             10                        lading?· A sale
11         A. · Not that I'm aware of.
11· · · · ·A.·                       of.· I would            11    agreement? A consignment agreement?
                                                             11· ·agreement?·                       agreement?· Any --
12   have no idea.
12· ·have                                                    12         A. · Why would there be a bill of
                                                             12· · · · ·A.·
13
13· · · · ·Q.·
           Q. · You would have no idea what assets           13· ·lading?
                                                             13    lading?
14   Everything Important has?
14· ·Everything                                              14 · · ·Q.·
                                                             14·  ·     Q. · I don't know.
                                                                                     know.· You tell me.
                                                                                                     me.· You
15         A. · Zero.
15· · · · ·A.·    Zero.· Again, I'm not general              15· ·didn't
                                                             15     didn't produce anything, so you tell me what --
16   counsel.
16· ·counsel.                                                           A. · I don't have anything.
                                                             16· · · · ·A.·
                                                             16                            anything.· But a bill
17               MR. DELLAPORTAS:
17· · · · · · · ·MR. DELLAPORTAS:· Okay. Okay.· So I'd       17    of lading comes in -- if it's produced in the
                                                             17· ·of
18   like to next mark as Harris Exhibit 13 an
18· ·like                                                          United States, you don't necessarily -- and if
                                                             18· ·United
                                                             18
19   e-mail from Michael Futterman (phonetic) to
19· ·e-mail                                                  19· ·it
                                                             19    it wasn't necessarily shipped between Orly and
20   myself with e-mails below dated October 9,
20· ·myself                                                  20    Everything Important, you wouldn't have a bill
                                                             20· ·Everything
21   2018.
21· ·2018.                                                   21    of lading.
                                                             21· ·of
22               (Whereupon, Harris Exhibit 13,
22· · · · · · · ·(Whereupon,                                 22         Q. · Have you ever seen any piece of
                                                             22· · · · ·Q.·
23   e-mail from Michael Futterman, dated October 9,
23· ·e-mail                                                         paper or any electronic document anywhere in
                                                             23· ·paper
                                                             23
24   2018, was marked for identification as of this
24· ·2018,                                                   24    any context reflecting that the art owned by
                                                             24· ·any
25
25· ·date
     date by the reporter.)                                  25    the Eric Firestone Gallery is, as you
                                                             25· ·the


Q ESQUOSIBu i,
                                               Exhibit A
                                                 Page 89                                                          Page 91
·1·
 1 ·represented
    represented to Michael Futterman, to frustrate              ·1·
                                                                 1 · · · ·A.·
                                                                          A. · I am.
                                                                                 am.· I said I didn't recall, but
·2· our restraining notice, owned by Everything
 2 ·our                                                         ·2·
                                                                 2 ·II guess I am then.
    Important, LLC?
 3 ·Important,
·3·                                                             ·3·       Q. · In fact, we had asked for all
                                                                 3 · · · ·Q.·
 4 · · · ·A.·
·4·       A. · I believe I have seen documentation              ·4·
                                                                 4 ·records
                                                                     records concerning the trust in our first
 5 ·which
·5· which would indicate that the works of art are              ·5·
                                                                 5 ·subpoena.·
                                                                     subpoena. Did you go back and search for
·6· owned by Everything Important.
 6 ·owned                                                       ·6·
                                                                 6 ·records
                                                                     records for that trust to see if you had any?
·7·
 7 · · · ·Q.·
          Q. · Why did you not produce that                      7 · · · ·A.·
                                                                ·7·       A. · Yeah, I don't have -- all those
·8· documentation?
 8 ·documentation?                                              ·8·
                                                                 8 ·records
                                                                     records are maintained by Bill Fisher, as far
 9 · · · ·A.·
·9·       A. · I don't have any documentation.                  ·9·
                                                                 9 ·as
                                                                     as I understand.
10· ·You
10   You said have I ever seen.seen.· I have seen.                         Q. · So you have no documents relating
                                                                10· · · · ·Q.·
                                                                10
11
11· · · · ·Q.·  Okay. So what -- describe in as
           Q. · Okay.·                                          11· ·to
                                                                11    to your role as trustee of the 2007 family
12· ·exact
12   exact detail as possible, what this document is            12
                                                                12· ·trust?
                                                                      trust?
13· ·that
13   that you've seen, but no longer possess, which                        A. · I don't know what documents I would
                                                                13· · · · ·A.·
                                                                13
14   informs you that the artwork in the possession
14· ·informs                                                    14· ·have.·
                                                                14    have. The role of trustee would be in the
15· ·of
15   of the Eric Firestone Gallery is, in fact,                 15· ·trust
                                                                15    trust agreement, which Mr. Fisher has.  has.· So I
16   owned by Everything Important, LLC?
16· ·owned                                                      16· ·don't
                                                                16    don't have any independent documents.
17         A. · I don't recall, and it very well
17· · · · ·A.·                                                  17
                                                                17· · · · ·Q.·
                                                                           Q. · What about documents regarding the
18· ·may
18   may be protected by attorney-client privilege.             18· ·trust's
                                                                18    trust's investments and whatnot?
19
19· ·But
     But I make that representation based on, you               19· · · · ·A.·
                                                                19         A. · I would think the accountant would
20   know, inquiry that that art is, in fact, owned
20· ·know,                                                      20
                                                                20· ·hold
                                                                      hold those.
21   by Everything Important.
21· ·by                                                         21· · · · ·Q.·
                                                                21         Q. · You don't have any of those?
22         Q. · Inquiry from whom?
22· · · · ·Q.·                                                  22         A. · I have not -- nothing is sent to
                                                                22· · · · ·A.·
23· · · · ·A.·
23         A. · Say that again.                                 23· ·me.·
                                                                23    me. No, I am not the primary on any account
24         Q. · Inquiry from whom?
24· · · · ·Q.·                                                  24· ·statements.·
                                                                24    statements. I'm sure whatever Mr. Fisher
           A. · I've spoken to my client.
25· · · · ·A.·
25                                                              25· ·provided
                                                                25    provided to you will show that.
                                                                                                   that.· I do not get
                                                      Page 90                                                   Page 92
 1 · · · ·Q.·
·1·       Q. · Which client?                                     1 ·any
                                                                ·1·  any information.
 2 · · · ·A.·
·2·       A. · I've spoken to Arie.
                                  Arie.· I've spoken             2 · · · · · · ·MR.
                                                                ·2·             MR. DELLAPORTAS:
                                                                                    DELLAPORTAS:· Okay. Okay.· I'd like
·3· to Everything Important.
 3 ·to                                                          ·3·  to next notice another document production from
                                                                 3 ·to
 4 · · · ·Q.·
·4·       Q. · Everything Important is a company.                4 ·Mr.
                                                                ·4·  Mr. Harris dated September 16, 2018, and we
·5· Is there --
 5 ·Is                                                               will call it Harris 14.
                                                                 5 ·will
                                                                ·5·
          A. · Companies can make statements.
 6 · · · ·A.·
·6·                                                             ·6·             (Whereupon, Harris Exhibit 14,
                                                                 6 · · · · · · ·(Whereupon,
 7 · · · ·Q.·
·7·                     that.· But they make them
          Q. · I get that.                                       7 document production from Mr. Harris, dated
                                                                ·7· ·document
 8 ·through
·8· through human beings, correct?                                   September 16, 2018, was marked for
                                                                 8 ·September
                                                                ·8·
 9 · · · ·A.·
·9·       A. · That is always correct.                           9 ·identification
                                                                ·9·  identification as of this date by the
10         Q. · Anyone other than Arie you spoke to
10· · · · ·Q.·                                                  10    reporter.)
                                                                10· ·reporter.)
11    about the ownership of the artwork in the
11· ·about                                                      11         A. · I just want to clarify,
                                                                11· · · · ·A.·
12    possession of the Eric Firestone Gallery?
12· ·possession                                                 12    Mr. Dellaportas says to Exhibit 13, with the
                                                                12· ·Mr.
13         A. · I don't recall if I spoke to Orly
13· · · · ·A.·                                                  13    Futterman. While I do not know the extent of
                                                                13· ·Futterman.·
14 about it.
14· ·about     it.· I know I've spoken to Arie about it.        14    the Everything Important assets, I have always
                                                                14· ·the
15
15· ·II don't know that I've spoken to Orly about it.           15    been informed from Orly and Arie that Orly's
                                                                15· ·been
16
16· ·II might have.
                 have.· I don't recall.                         16    artwork has always been owned, before this
                                                                16· ·artwork
17               MR. DELLAPORTAS:
17· · · · · · · ·MR.   DELLAPORTAS:· Okay.  Okay.· Let's --     17    litigation and the like, as far as I can ever
                                                                17· ·litigation
18    probably have five more minutes, but let's take
18· ·probably                                                   18    remember, has always been owned by Everything
                                                                18· ·remember,
19
19· ·aa break.                                                  19    Important.
                                                                19· ·Important.
20               (Whereupon, a recess was taken.)
20· · · · · · · ·(Whereupon,                                    20         Q. · And as far as you can ever
                                                                20· · · · ·Q.·
21         Q. (By Mr. Dellaportas) Just a few
21· · · · ·Q.·   ·                                              21    remember, have you ever seen a document
                                                                21· ·remember,
22    more questions.
22· ·more     questions.· So, Mr. Harris, with regard to        22    reflecting that fact?
                                                                22· ·reflecting
23    the Orly Genger 2007 family trust, we went back
23· ·the                                                        23         A. · I believe so.
                                                                23· · · · ·A.·             so.· I mean his --
24    and checked the tax returns that Mr. Fisher
24· ·and                                                        24         Q. · Sorry.
                                                                24· · · · ·Q.·    Sorry.· Go ahead.
25    prepared, and they list you as the co-trustee?
25· ·prepared,                                                  25         A. · Her artwork, even back when the
                                                                25· · · · ·A.·



Q ESQUOSIBu i,
                                                 Exhibit A
                                                        Page 93                                                   Page 95
·1·
 1 ·family
    family was a bit more cohesive, I think they                   1 ·this
                                                                  ·1· this production?
·2· owned something called White Box, and her
 2 ·owned                                                         ·2·
                                                                   2 · · · ·A.·
                                                                            A. · This was probably -- oh, I don't
·3· artwork was owned by them.
 3 ·artwork                      them.· And her artwork has       ·3·
                                                                   3 ·think       attached.· Well, actually, this is
                                                                      think it's attached.
·4·
 4 ·always,
    always, as far back as I have familial                         4 ·an
                                                                  ·4· an interesting document.·
                                                                                        document. This is evidence that
·5·
 5 ·recollection,
    recollection, has always been owned by an                     ·5·
                                                                   5 ·the
                                                                      the $875,000 that was received by my firm in
·6·
 6 ·entity.·
    entity. I believe I've seen something, but                    ·6·
                                                                   6 ·connection
                                                                      connection with the 2013 settlement was
·7·
 7 ·it's
    it's always been everyone's statement and                     ·7·
                                                                   7 ·exclusively
                                                                      exclusively used to pay for Arie Genger's legal
·8· understanding, from as far as -- from the
 8 ·understanding,                                                ·8·
                                                                   8 ·fees.
                                                                      fees.
·9·
 9 ·beginning
    beginning of time that I've been involved.                    ·9·       Q. · Why is it that the only e-mail
                                                                   9 · · · ·Q.·
10· · · · ·Q.·
10          Q. · Anything else you wish to add?                        you're able to find with written instructions
                                                                  10· ·you're
                                                                  10
11· · · · ·A.·
11          A. · No, thank you.                                   11· ·over
                                                                  11   over the course of, you know, millions of
12
12· · · · ·Q.·   Okay.· So back to Harris 14.
            Q. · Okay.                          14.· Do           12· ·dollars
                                                                  12   dollars and covering a hundred or so invoices,
13· ·you
13   you recall receiving this notice of event of                 13   was the one in which there was some sort of
                                                                  13· ·was
14·
14 ·default?
      default?                                                    14· ·dispute
                                                                  14   dispute as to allocation before the Court?
15          A. · No, I did not receive this until
15· · · · ·A.·                                                    15· · · · ·A.·
                                                                  15         A. · Again --
16   the connection with this litigation.
16· ·the                            litigation.· As you'll        16· · · · ·Q.·
                                                                  16         Q. · Is that a coincidence?
17·
17 ·see,
      see, they don't have my law firm or the correct             17         A. · I don't recall having gotten -- I
                                                                  17· · · · ·A.·
18· ·floor
18                  address.· And my building is a
     floor on the address.                                             don't recall how this got there or how this
                                                                  18· ·don't
                                                                  18
19   large Fox News and a law firm, Ropes Gray, so
19· ·large                                                             came about, whether this was -- I don't know
                                                                  19· ·came
                                                                  19
20· ·to
20   to find somebody in that building is a                       20   how this came into my possession, but I don't
                                                                  20· ·how
21
21· ·monumental
     monumental effort.                                           21   think I got it from my e-mail.
                                                                  21· ·think
22          Q. · Just -- all right.
22· · · · ·Q.·                                                    22         Q. · Someone gave it to you?
                                                                  22· · · · ·Q.·
23·
23  ·  · · ·A.·
            A. · But I did get a copy of it in                    23· · · · ·A.·
                                                                  23         A. · Yes, someone gave this to me,
24· ·connection
24    connection with this litigation.                            24· ·'cause
                                                                  24   'cause -- and maybe in connection with these
25          Q. · This was a production from your
25· · · · ·Q.·                                                    25· ·other
                                                                  25   other documents.·
                                                                               documents. But I didn't even recall that
                                                     Page 94                                                        Page 96
 1 ·firm,
·1·  firm, correct?
              correct?· I mean, there are no exhibit               1 ·this
                                                                  ·1· this was produced or attached.
 2 ·labels,
·2·  labels, but --                                                2 · · · ·Q.·
                                                                  ·2·       Q. · Okay.
 3 · · · ·A.·
·3·          A. · It looks like my -- it looks like                3 · · · ·A.·
                                                                  ·3·       A. · But it certainly lays to rest your
 4 ·my
·4·  my handwriting on the bottom.                                 4 ·initial
                                                                  ·4· initial inquiry into this matter, I would
·5·
 5 · · · ·Q.·Q. · Okay.                                               presume. Right?
                                                                   5 ·presume.·
                                                                  ·5·
·6·
 6  ·   · ·  A.
            ·A.· · So I will say I have produced this.            ·6·
                                                                   6 · · · ·Q.·
                                                                            Q. · So --
·7·
 7 · · · ·Q.·Q. · Okay.·
                   Okay. And then the next document                7 · · · · · · ·MR.
                                                                  ·7·             MR. GENGER:·
                                                                                       GENGER: Don't address my
·8·  within this production is the $2 million
 8 ·within                                                            counsel.
                                                                   8 ·counsel.
                                                                  ·8·
·9·
 9 ·promissory
     promissory note?                                              9 · · · · · · ·MR.
                                                                  ·9·             MR. HARRIS:·
                                                                                       HARRIS: Well, then stop
             A. · Which I believe I received attached
10· · · · ·A.·
10                                                                10   snarking.
                                                                  10· ·snarking.
11· ·to
11     to this notice of event of default, which is               11         Q. · So how did you record the annual
                                                                  11· · · · ·Q.·
12      what Exhibit 14 is.
12· ·what                                                         12   amounts of legal fees?
                                                                  12· ·amounts              fees?· Was there some sort of
13 · · ·Q.·
13·   ·      Q. · And when you say you received these             13   -- you obviously showed me one chart, which
                                                                  13· ·--
        documents in connection with this litigation,
14· ·documents
14                                                                14   appeared to be prepared for purposes of
                                                                  14· ·appeared
15· ·what
15      what do you mean by that?                                 15 litigation. But how did you record
                                                                  15· ·litigation.·
             A. · I believe I had made inquiry and
16· · · · ·A.·
16                                                                16· ·contemporaneously
                                                                  16   contemporaneously the amounts that were owed on
       someone had sent this to me, not in the mail --
17· ·someone
17                                                                17   an annual basis, as reflected in those
                                                                  17· ·an
18· ·not
18     not with the notice, but at some later point.              18   promissory notes?
                                                                  18· ·promissory
19· · · · ·Q.·
19           Q. · Who is the someone?                             19· · · · ·A.·
                                                                  19         A. · Amounts that were owed on an annual
             A. · I believe it was Eric Herschmann,
20· · · · ·A.·
20                                                                20   -- I would either keep some internal
                                                                  20· ·--
21· ·but
21      but I don't recall.                                       21   spreadsheets or just some working papers.
                                                                  21· ·spreadsheets
22           Q. · What caused you to make inquiry?
22· · · · ·Q.·                                                    22         Q. · Where are those working papers or
                                                                  22· · · · ·Q.·
             A. · I believe I had some subpoenas, and
23· · · · ·A.·
23                                                                23   spreadsheets?
                                                                  23· ·spreadsheets?
24
24· ·II was gathering documents.                                  24         A. · I -- at some point, Bill Fisher
                                                                  24· · · · ·A.·
             Q. · And then what's the last page to
25· · · · ·Q.·
25                                                                25· ·took
                                                                  25   took over and he prepared a spreadsheet, which



Q ESQUOSIBu i,
                                                   Exhibit A
                                                    Page 97                                                     Page 99
 1 ·II think he sent you.
·1·                   you.· And I don't have any              ·1· add up the law firm numbers?
                                                               1 ·add
 2 ·papers
·2·            anymore.· This was all done, and it's
     papers anymore.                                           2 · · · ·A.·
                                                              ·2·       A. · Because we were keeping track by
·3·
 3 ·all
     all done now by Bill Fisher.                                 law firm.
                                                               3 ·law
                                                              ·3·
 4 · · · ·Q.·
·4·       Q. · Okay.
                Okay.· So I'll represent to us that            4 · · · ·Q.·
                                                              ·4·       Q. · You were also keeping track by
 5 ·Mr.
·5·  Mr. Fisher said he first started collaborating            5 ·promissory
                                                              ·5· promissory note, correct?
·6·
 6 ·with
     with you on the calculation of the fees in               ·6·       A. · By annual period.
                                                               6 · · · ·A.·
·7·
 7 ·2015.·
     2015. Do you agree with that?                            ·7·
                                                               7 · · · ·Q.·
                                                                        Q. · Wouldn't that have been nice to
 8 · · · ·A.·
·8·       A. · Sounds about right.                             8 ·give
                                                              ·8· give him to at least double-check the numbers
·9·       Q. · So he said from 2007 to 2014, the
 9 · · · ·Q.·                                                 ·9· you have given him?
                                                               9 ·you
10· ·task
10    task was exclusively yours, and then you worked         10         A. · I don't recall what information I
                                                              10· · · · ·A.·
11    together on it from 2015 onwards?
11· ·together                                                 11
                                                              11· ·provided
                                                                   provided to him in total, but the total amount
12
12· · · · ·A.·
           A. · That sounds about right.                      12· ·due
                                                              12   due was most important, and the firm's was most
13· · · · ·Q.·
13               Okay.· So the records from how you
           Q. · Okay.                                         13· ·important,
                                                              13   important, and this is the amount owed by Orly.
14· ·came
14    came about these calculations from 2007 to              14   And, you know, he was also keeping track of, as
                                                              14· ·And,
15    2014, where do they exist?
15· ·2014,                                                    15   indicated by his notes, what Arie was paying in
                                                              15· ·indicated
16         A. · I had work papers that I had sent
16· · · · ·A.·                                                16· ·legal
                                                              16          fees.· So this was the best check and
                                                                   legal fees.
17    to Bill Fisher that he then used to create his
17· ·to                                                       17   balance of both the debt owed to Orly and the
                                                              17· ·balance
      spreadsheet, which then I signed off on, and
18· ·spreadsheet,
18                                                            18   expenditure that Arie was incurring on his own,
                                                              18· ·expenditure
19· ·that
19    that became the official report.                        19· ·and
                                                              19   and make sure that there's no double billing,
20· · · · ·Q.·
20         Q. · Okay.
                 Okay.· Now, we've gone --                    20· ·double
                                                              20             amounts.· So I think this would be the
                                                                   double amounts.
21    Mr. Fisher has produced some e-mails, Arie's
21· ·Mr.                                                      21   best -- I mean, as far as I was concerned, this
                                                              21· ·best
      produced some e-mails between you, Mr. Fisher
22· ·produced
22                                                            22   would be the best way to reflect and report all
                                                              22· ·would
23· ·and
23    and Arie, and we don't see any reference in any         23· ·of
                                                              23   of these numbers.
24    of them to any promissory notes reflective of
24· ·of                                                       24         Q. · Did you make Mr. Fisher aware of
                                                              24· · · · ·Q.·
25· ·these
25    these -- of Arie's payment of legal fees on             25· ·the
                                                              25   the existence of promissory notes reflective of
                                                 Page 98                                                        Page 100
 1 ·Orly's
·1· Orly's behalf.
              behalf.· Do you have an understanding as        ·1·
                                                               1 ·these
                                                                   these amounts?
·2·
 2 ·to
    to why that may be?                                        2 · · · ·A.·
                                                              ·2·        A. · Yes.
                                                                               Yes.· He always knew this was a
 3 · · · ·A.·
·3·       A. · I have -- it has always been a                 ·3·
                                                               3 ·loan
                                                                   loan and debt.·
                                                                                debt. And as I indicated earlier, on
·4·
 4 ·loan.·
    loan. It's always been reflected as a loan. I              4 ·an
                                                              ·4·  an annual basis, I would speak to him about the
·5·
 5 ·have
    have no idea why the term "promissory note" has           ·5·  midterm AFR.
                                                               5 ·midterm
·6·
 6 ·not
    not appeared in whatever documents you've                 ·6·
                                                               6 · · · ·Q.·
                                                                         Q. · Thank you, but that's not what I
·7·
 7 ·received.·                         appeared?· I'd
    received. Has the word "loan" appeared?                    7
                                                              ·7· ·asked.
                                                                   asked.
·8·
 8 ·be
    be shocked if the word "loan" hasn't appeared.            ·8·             Did you make him, Mr. Fisher aware
                                                               8 · · · · · · ·Did
 9 · · · · · · ·MR.
·9·             MR. DELLAPORTAS:
                    DELLAPORTAS:· Let's mark as               ·9·
                                                               9 ·that
                                                                   that there were promissory notes in existence
10   Harris 15 a chart labeled Arie Genger schedule
10· ·Harris                                                   10· ·at
                                                              10    at that time reflecting the debts for 2007 to
11   of amounts due.
11· ·of                                                       11    2014?
                                                              11· ·2014?
12               (Whereupon, Harris Exhibit 15,
12· · · · · · · ·(Whereupon,                                  12          A. · Yes.
                                                              12· · · · ·A.·
13· ·chart
13   chart labeled Arie Genger schedule of amounts            13· · · · ·Q.·
                                                              13          Q. · You did make him aware of that?
14· ·due,
14   due, was marked for identification as of this            14
                                                              14·  · · · ·A.·
                                                                          A. · Absolutely.
                                                                                Absolutely.· He knew there were
15· ·date
15   date by the reporter.)                                   15· ·promissory
                                                              15                   notes.· He absolutely knew there
                                                                    promissory notes.
           Q. · Now, Mr. Harris, do you recognize
16· · · · ·Q.·
16                                                            16    were promissory notes.
                                                              16· ·were
17   this chart?
17· ·this                                                     17               MR. DELLAPORTAS:
                                                              17· · · · · · · ·MR.  DELLAPORTAS:· We will take a
           A. · Yes.
18· · · · ·A.·
18                                                            18· ·break,
                                                              18    break, but we are not done.
           Q. · And Mr. Fisher indicated that the
19· · · · ·Q.·
19                                                            19
                                                              19· · · · · · · ·(Whereupon,
                                                                               (Whereupon, a recess was taken.)
     2007 to '14 numbers came from your firm?
20· ·2007
20                                                            20               MR. DELLAPORTAS:
                                                              20· · · · · · · ·MR.  DELLAPORTAS:· So we have no
21         A. · Yes.
21· · · · ·A.·    Yes.· That was the papers I                 21
                                                              21· ·further
                                                                    further questions. We obviously have a lot of
                                                                              questions.·
22   referred to earlier that were provided to
22· ·referred                                                 22· ·open
                                                              22    open document issues.
                                                                                       issues.· The one thing we would
23
23· ·Mr.
     Mr. Fisher to create the '07 to '14 column.              23· ·reemphasize,
                                                              23    reemphasize, although they're all important, is
24· · · · ·Q.·
24         Q. · Why didn't you just give them the             24· ·that
                                                              24    that in particular with regard to the ten
25· ·promissory
25   promissory notes for those years, rather than            25    promissory notes reflected in the $5.3 million
                                                              25· ·promissory



Q ESQUOSIBu i,
                                                Exhibit A
                                                     Page 101                                                 Page 103
·1·
 1 ·note,
    note, if you have any contemporaneous records               ·1·
                                                                 1
                                                                    · · · · · · · · DEPOSITION ERRATA SHEET

·2·
 2 ·reflecting
    reflecting that those promissory notes ever                 ·2
                                                                 2

 3 ·existed,
·3· existed, we would ask that you produce them                 ·3·
                                                                 3 ·Esquire
                                                                    Esquire Deposition Assignment No. J4114147

 4 ·right
·4· right away, because it's our intention to go                ·4·
                                                                 4 ·Case Caption:· Sagi Genger v. Orly Genger
                                                                    Case Caption:

·5· seek a court order scanning your hard drives,
 5 ·seek                                                        ·5
                                                                 5

·6·
 6 ·if
    if necessary, to see if they exist.    exist.· So please    ·6·
                                                                 6 · · · · · ·DECLARATION
                                                                              DECLARATION UNDER PENALTY OF PERJURY

·7·
 7 ·take                     advisement.· Thank you.
    take that under advisement.                                 ·7·
                                                                 7 · · · · ·I
                                                                            I declare under penalty of perjury that

·8·                               Noted:· 12:50 P.M.)
 8 · · · · · · · · · · · (Time Noted:                           ·8·
                                                                 8 ·I
                                                                    I have read the entire transcript of my

 9
·9                                                              ·9·
                                                                 9 ·deposition
                                                                    deposition taken in the captioned matter or

                             LANCE G. HARRIS
10· · · · · · · · · · · · · ·LANCE
10                                                              10·
                                                                10    ·the
                                                                       the same has been read to me, and the same is

11                                                              11·
                                                                11    ·true
                                                                       true and accurate, save and except for changes

12· ·Subscribed
12   Subscribed and sworn to before me                          12·
                                                                12    ·and/or
                                                                       and/or corrections, if any, as indicated
                                                                                                      indicated by
                                                                                                                by me

13   this · · · day of
13· ·this·               of· · · · · · , 2019.                  13·
                                                                13    ·on
                                                                       on the DEPOSITION ERRATA SHEET hereof, with

14                                                              14·
                                                                14    ·the
                                                                       the understanding that I offer these changes

15                                                              15·
                                                                15    ·as
                                                                       as if still under oath.

16                                                              16·
                                                                16    · · · · · ·Signed on the·
                                                                                 Signed on the · · ·day
                                                                                                    day of

17                                                              17·
                                                                17    · · · · · · · · · · ·,
                                                                                           , 20

18                                                              18

19                                                              19·
                                                                19    · · · · · · · LANCE G. HARRIS

20                                                              20

21                                                              21

22                                                              22

23                                                              23

24                                                              24

25                                                              25
                                                                25


                                                     Page 102                                                 Page 104
 1
·1                                                              ·1
                                                                 1
·2·
 2    · · · · · · · · CERTIFICATE
                      C E R T I F I C A T E                     ·2·
                                                                 2    · · · · · ·DEPOSITION
                                                                                 DEPOSITION ERRATA SHEET
·3·
 3    ·STATE
       STATE OF NEW YORK·
                    YORK ·))                                    ·3·
                                                                 3    ·Page
                                                                       Page No. _____ Line No.
                                                                                            No._____ Change to:
                                                                                                            to:______
                                                                · ·   ·______________________________________________
·4
 9
                                                                ·4
                                                                 4
· ·   ·COUNTY
       COUNTY OF KINGS·
                 KINGS · ·)
                          )                                     · ·   ·Reason
                                                                       Reason for change:
                                                                                  change:____________________________
·5
 5                                                              ·5
                                                                 5
·6
 6                                                              · ·   ·Page
                                                                       Page No. _____ Line No.
                                                                                           No._____ Change to:
                                                                                                           to:______
· ·   · · · · · ·I,
                 I, YULIYA YEMTSOVA, a Notary Public
                                              Public            ·6
                                                                 6
·7
 7                                                              · ·   ·______________________________________________
· ·   ·within
       within and for the State of New York, do                 ·7
                                                                 7
                                                                · ·   ·Reason
                                                                       Reason for change:
                                                                                  change:____________________________
·8
 8                                                              ·8
                                                                 8
· ·   ·hereby certify:
       hereby certify:                                          · ·   ·Page
                                                                       Page No. _____ Line No.
                                                                                           No._____ Change to:
                                                                                                           to:______
·9
 9                                                              ·9
                                                                 9
· ·   · · · · · · · That LANCE G. HARRIS, the witness           · ·   ·______________________________________________
10                                                              10
· ·   ·whose
       whose deposition is hereinbefore set                     · ·   ·Reason
                                                                       Reason for change:
                                                                                  change:____________________________
                                                                11
11
                                                                · ·   ·Page
                                                                       Page No. _____ Line No.
                                                                                           No._____ Change to:
                                                                                                           to:______
· ·   ·forth,
       forth, was sworn and that such
                                                                12
12                                                              · ·   ·______________________________________________
· ·   ·deposition
       deposition is a true record of the                       13
13
13                                                              · ·   ·Reason
                                                                       Reason for change:
                                                                                  change:____________________________
· ·   ·testimony
       testimony given by such witness.                         14
14                                                              · ·   ·Page
                                                                       Page No. _____ Line No.
                                                                                           No._____ Change to:
                                                                                                           to:______
· ·   · · · · · ·I                                              15
                 I further certify that I am not
                                                                · ·   ·______________________________________________
15
                                                                16
· ·   ·related
       related to any of the parties to this                    · ·   ·Reason
                                                                       Reason for change:
                                                                                  change:____________________________
16                                                              17
· ·   ·action by blood
       action by blood or marriage
                          marriage and that I
                                            I                   · ·   ·Page
                                                                       Page No. _____ Line No.
                                                                                           No._____ Change to:
                                                                                                           to:______
17                                                              18
· ·   ·am
       am in no way interested
                    interested in
                               in the
                                  the outcome                   · ·   ·______________________________________________
18
                                                                19
                                                                19
                                                                · ·   ·Reason
                                                                       Reason for change:
                                                                                  change:____________________________
· ·   ·of
       of this matter.
                                                                20
19                                                              · ·   ·Page
                                                                       Page No. _____ Line No.
                                                                                           No._____ Change to:
                                                                                                           to:______
· ·   · · · · · ·IN
                 IN WITNESS WHEREOF, I have hereunto
20
· ·   ·set
                              U.
       set my hand this 14th day4 of MO,
                                     May, 2019.
                                           019.
                                                                21
                                                                · ·
                                                                22
                                                                      ·______________________________________________

                                            F.440,              · ·   ·Reason
                                                                       Reason for change:
                                                                                  change:____________________________
21
22                                      e.4-14                  23
                                                                · ·   ·SIGNATURE:______________________DATE:_________
                                                                       SIGNATURE:                      DATE:
23
23                                                              24
24·
24    · · · · · · · · · · · · YULIYA YEMTSOVA                   · ·   · · · · · · · · LANCE G. HARRIS
25                                                              25



          ESQUJORi,
                                                 Exhibit A
                                               Page 105                                                          107
                                                                                                            Page 107
 1
·1                                                        ·1·
                                                           1    ·May
                                                                 May 14, 2019
·2·
 2     · · · · · ·DEPOSITION
                  DEPOSITION ERRATA SHEET                 ·2
                                                           2
·3·
 3     ·Page
        Page No. _____ Line No.
                             No._____ Change to:______
                                             to:          ·3
                                                           3
· ·    ·______________________________________________
·4
 4                                                        ·4·
                                                           4    · · · · · · · · · · · · ·I N D E X
                                                                                         INDEX
· ·    ·Reason     change:____________________________
        Reason for change:                                ·5·
                                                           5    · EXAM BY
                                                                       BY· · · · · · · · · · · · · · · · · PAGE
·5
 5                                                        · ·   · MR. DELLAPORTAS·
                                                                      DELLAPORTAS  · · · · · · · · · · · · · ·5
                                                                                                              5
· ·    ·Page
        Page No. _____ Line No.
                            No._____ Change to:______
                                            to:           ·6
                                                           6
·6
 6                                                        ·7
                                                           7
·7 ·   ·______________________________________________
                                                          · ·   · · · · · · · · · · · EXHIBITS
                                                                                      E X H I B I T S
·7
· ·    ·Reason     change:____________________________
        Reason for change:                                ·8
                                                           8
·8
 8                                                        ·9·
                                                           9    · FOR IDENTIFICATION
                                                                      IDENTIFICATION· · · · · · · · · · · ·PAGE
                                                                                                           PAGE
· ·    ·Page
        Page No. _____ Line No.
                            No._____ Change to:______
                                            to:           · ·   · Harris Exhibit 1-2, Subpoenas
                                                                                      Subpoenas· · · · · · · ·5
                                                                                                              5
·9
 9                                                        10
· ·    ·______________________________________________    · ·   · Harris Exhibit 3, dates of drafts of
                                                                                                    of· · · · 6
10
· ·    ·Reason     change:____________________________
                                                          11·
                                                          11    · Amended and Consolidated Secured
        Reason for change:
11                                                        · ·   · Promissory Note
· ·    ·Page
        Page No. _____ Line No.
                            No._____ Change to:______
                                            to:           12
12                                                        · ·   ·   Harris Exhibit 4, Genger litigation
                                                                                             litigation·   · · · 46
· ·    ·______________________________________________    13·
                                                          13    ·   trust agreement
13                                                        14·
                                                          14    ·                                 2019,·
                                                                    Harris Exhibit 5, February 8, 2019,    · · · 64
· ·    ·Reason     change:____________________________
        Reason for change:
14                                                        · ·   ·   production
· ·    ·Page
        Page No. _____ Line No.
                            No._____ Change to:______
                                            to:           15
15                                                        · ·   ·                            payments· ·
                                                                    Harris Exhibit 6, Genger payments      · · · 70
· ·    ·______________________________________________    16·
                                                          16    ·   IOLA 4/24/19
16                                                        17·
                                                          17    ·   Harris Exhibit 7, Checks,
                                                                                      Checks, first
                                                                                              first one
                                                                                                    one·   · 78
· ·    ·Reason     change:____________________________
        Reason for change:                                · ·   ·   dated January 24, 2014
17
· ·    ·Page                                              18
        Page No. _____ Line No.
                            No._____ Change to:______
                                            to:
18                                                        · ·   ·                                   one· · · · 78
                                                                    Harris Exhibit 8, Checks, first one
· ·    ·______________________________________________    19·
                                                          19    ·   dated 7/3/13
19                                                        20·
                                                          20    ·   Harris Exhibit 9, Northern Trust·
                                                                                               Trust · · · · ·80
                                                                                                               80
· ·    ·Reason
        Reason for change:
                   change:____________________________    · ·   ·   bank statement
                                                                    bank statement
20
                                                          21
· ·    ·Page
        Page No. _____ Line No.
                            No._____ Change to:______
                                            to:
21                                                        · ·   ·   Harris Exhibit 10, Morgan Stanley
                                                                                              Stanley·   · · · · 82
· ·    ·______________________________________________    22·
                                                          22    ·   bank statement
22                                                        23·
                                                          23    ·   Harris Exhibit 11, Vanguard·
                                                                                       Vanguard · · ·    · · · · 83
· ·    ·Reason     change:____________________________
        Reason for change:                                · ·   ·   statement
23                                                        24
· ·    ·SIGNATURE:______________________DATE:_________
        SIGNATURE:                      DATE:
24
                                                          · ·   · Harris Exhibit 12, Document from
                                                                                              from· · · · · ·84
                                                                                                             84
· ·    · · · · · · · · LANCE G. HARRIS                    25·
                                                          25    · Stein
                                                                  Stein & Harris,
                                                                          Harris, dated
                                                                                  dated September
                                                                                        September 28,
                                                                                                  28,
25                                                        · ·   · 2018

                                               Page 106                                                     Page 108
 1
·1                                                        ·1·
                                                           1    ·Harris                    from· · · · · · ·86
                                                                 Harris Exhibit 13, E-Mail from             86
·2·
 2     · · · · · ·DEPOSITION
                  DEPOSITION ERRATA SHEET                 · ·   ·Michael
                                                                 Michael Futterman, dated October 9,
·3·
 3     ·Page
        Page No. _____ Line No.
                             No._____ Change to:______
                                             to:
· ·    ·______________________________________________
                                                          ·2·
                                                           2    ·2018
                                                                 2018
·4
 4                                                        ·3·
                                                           3    ·Harris
                                                                 Harris Exhibit 14, Document·
                                                                                    Document · · · · · · · 92
· ·    ·Reason     change:____________________________
        Reason for change:                                · ·   ·production from Mr.
                                                                 production from Mr. Harris, dated
                                                                                              dated
·5
 5                                                        ·4·
                                                           4    ·September
                                                                 September 16, 2018
                                                                               2018
· ·    ·Page
        Page No. _____ Line No.
                            No._____ Change to:______
                                            to:           ·5·
                                                           5    ·Harris                   labeled· · · · · ·98
                                                                 Harris Exhibit 15, Chart labeled           98
·6
 6
· ·    ·______________________________________________
                                                          · ·   ·Arie
                                                                 Arie Genger schedule of amounts due
·7
 7                                                        ·6
                                                           6
· ·    ·Reason     change:____________________________
        Reason for change:                                ·7
                                                           7
·8
 8                                                        · ·   ·REQUESTS      PRODUCTION· · · · · · · · · PAGE
                                                                 REQUESTS FOR PRODUCTION
· ·    ·Page
        Page No. _____ Line No.
                            No._____ Change to:______
                                            to:           ·8·
                                                           8    ·Communication  between Arie
                                                                 Communication between  Arie and the
                                                                                                 the· · · · ·21
                                                                                                             21
·9
 9
· ·    ·______________________________________________
                                                          · ·   ·witness
                                                                 witness as to Orly's promissory note
10                                                        ·9
                                                           9
· ·    ·Reason
        Reason for change:
                   change:____________________________    · ·   ·Actual
                                                                 Actual word documents with metadata
                                                                                            metadata· · · · 26
11                                                        10·
                                                          10    ·on it
                                                                 on it
· ·    ·Page
        Page No. _____ Line No.
                            No._____ Change to:______
                                            to:           11·
                                                          11    ·Anything
                                                                 Anything with regard to the above·
                                                                                             above · · · · 45
12
· ·    ·______________________________________________    · ·   ·referred loan
                                                                 referred loan
13                                                        12
· ·    ·Reason     change:____________________________
        Reason for change:                                · ·   ·Source
                                                                 Source of the Orly payment for the
                                                                                                 the· ·    · · ·77
                                                                                                                77
14                                                        13·
                                                          13    ·wire
                                                                 wire
· ·    ·Page
        Page No. _____ Line No.
                            No._____ Change to:______
                                            to:           14·
                                                          14    ·The
                                                                 The 2015 payments, the three wires
                                                                                               wires· ·    · · ·78
                                                                                                                78
15
· ·    ·______________________________________________    · ·   ·that
                                                                 that the witness appears to receive
16                                                        15·
                                                          15    ·directly
                                                                 directly from Orly
· ·    ·Reason     change:____________________________
        Reason for change:                                16·
                                                          16    ·All
                                                                 All records associated with both
                                                                                              both· · ·    · · ·83
                                                                                                                83
17                                                        · ·   ·Harris
                                                                 Harris 9 and Harris 10, including
· ·    ·Page
        Page No. _____ Line No.
                            No._____ Change to:______
                                            to:           17·
                                                          17    ·any
                                                                 any bills paid thereby
18
· ·    ·______________________________________________    18·
                                                          18    ·Records
                                                                 Records associated therewith
                                                                                    therewith also
                                                                                               also be
                                                                                                    be·    · · ·84
                                                                                                                84
19                                                        · ·   ·produced
                                                                 produced
· ·    ·Reason     change:____________________________
        Reason for change:                                19
20                                                        · ·   ·Promissory notes reflected
                                                                 Promissory notes reflected in
                                                                                            in the·
                                                                                               the · · · ·100
                                                                                                          100
· ·    ·Page
        Page No. _____ Line No.
                            No._____ Change to:______
                                            to:           20·
                                                          20    ·$5.3
                                                                 $5.3 million note, any
21
· ·    ·______________________________________________    · ·   ·contemporaneous
                                                                 contemporaneous records reflecting
22                                                        21·
                                                          21    ·that
                                                                 that those promissory notes ever
· ·    ·Reason     change:____________________________
        Reason for change:                                · ·   ·existed
                                                                 existed
23                                                        22
· ·    ·SIGNATURE:______________________DATE:_________
        SIGNATURE:                      DATE:
                                                          23
24
· ·    · · · · · · · · LANCE G. HARRIS                    24
25                                                        25




Q ESQUOJOrRi,
                                              Exhibit A
